



Exhibit 10.21




LOAN AND SECURITY AGREEMENT







THIS LOAN AND SECURITY AGREEMENT made as of February 17, 2009, by and between
STERLING NATIONAL BANK, a national banking association, having an office located
at 500 Seventh Avenue, New York, New York 10018 (hereinafter referred to as the
"Bank" or "Secured Party"), and COFFEE HOLDING CO., INC., a Nevada corporation,
with its principal and executive offices located at 4401 First Avenue, Suite
1507, Brooklyn, New York 11232 (hereinafter referred to as the "Borrower" or
"Debtor");  




W I T N E S S E T H:







WHEREAS, the Borrower desires the Bank to make extensions of credit to the
Borrower, and the Bank has agreed to make such extensions of credit upon certain
terms and conditions set forth herein and in other agreements, instruments and
documents executed in conjunction herewith;




NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:




SECTION 1.  DEFINITIONS AND TERMS




1.1

Defined Terms.   As used in this Agreement, the following words and terms shall
have the following meanings:




"Accounts" or "Accounts Receivable" shall mean, in addition to the definition of
the term "account" contained in the UCC, any and all obligations of any kind at
any time due and/or owing to the Debtor (including any such obligation that
might be characterized or classified under the UCC as accounts, contract rights,
chattel paper, general intangibles or otherwise), and all rights of the Debtor
to receive payment or any other consideration whether arising from goods sold or
leased by the Debtor or services rendered or otherwise, whether or not such
right has been earned by performance, whether secured or unsecured, including
without limitation, invoices, contract rights, accounts receivable, notes,
drafts, acceptances, instruments, refunds, including tax refunds, and all other
debts, obligations and liabilities in whatever form owing to the Debtor from any
Person, all security and guaranties therefor, all of the Debtor's rights in, to
and under all purchase orders heretofore, now or hereafter received by the
Debtor for goods or services, and all Debtor's rights to goods sold (whether
delivered, undelivered, in transit or returned) which may be represented
thereby, including all of Debtor's rights as an unpaid vendor or lienor,
including stoppage in transit, replevin and reclamation, whether now existing or
hereafter arising, and





--------------------------------------------------------------------------------

all books, records, ledger cards and other tangible and intangible property
pertaining to same including records, computerized data,  and software.




"Account Debtor" shall mean a Person obligated on an Account, chattel paper or a
general intangible.




"Advances" shall mean any monies advanced, loans made, or credit extended to
Borrower by the Bank hereunder.




"Affiliate" of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director or officer or manager (i) of
such Person, (ii) of any Subsidiary of such Person or (iii) of any Person
described in clause (a) above. For purposes of this definition, control of a
Person shall mean the power, direct or indirect, to vote 5% or more of the
securities or membership interests having ordinary voting power for the election
of directors or managers of such Person, or to direct or cause the direction of
the management and policies of such Person whether by contract or otherwise.




"Agreement" shall mean this Loan and Security Agreement, together with any and
all exhibits, schedules, amendments or supplements hereto.




"Anti-Terrorism Laws" shall mean any applicable laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA Patriot Act,
applicable laws comprising or implementing the Bank Secrecy Act, and applicable
laws administered by the United States Treasury Department’s Office of Foreign
Asset Control (as any of the foregoing may from time to time be amended,
renewed, extended, or replaced).




"Bank" shall mean STERLING NATIONAL BANK, its affiliates and subsidiaries, and
all successors and assigns thereof (also referred to as "Secured Party" and
"Lender").




"Base Rate" shall mean the base commercial lending rate of interest of the Bank
in effect from time to time, such rate to be adjusted automatically, without
notice, on the effective date of any change in such rate. This rate of interest
is determined from time to time by the Bank, in its sole discretion, as a means
of pricing some loans to its customers and is not tied to any external rate of
interest or index. The Bank may price loans to any of its customers at, above or
below the Base Rate and the Base Rate does not necessarily reflect the lowest
rate of interest actually charged by the Bank to any particular customer of the
Bank. Any change in the Base Rate will take effect at the opening of business on
the day of a change in the Bank's Base Rate.




"Borrower" shall mean COFFEE HOLDING CO., INC., together with all successors and
assigns thereof (also referred to herein as "Debtor" and "Obligor").




"Borrower's Availability" shall mean, as of any date of determination, the
amount computed under the Borrowing Base less the outstanding principal balance
currently owing





2










--------------------------------------------------------------------------------

on the Line of Credit, but in no event greater than the Maximum Revolving
Advance Amount.




"Borrowing Base" (also known as the "Advance Rate") shall mean the following
formula utilized by the Bank to make Advances to the Borrower subject to the
Maximum Revolving Advance Amount and subject to any sublimits established under
this Agreement: (i) up to 85% of Borrower’s Domestic Eligible Accounts
Receivable, plus (ii) up to 25% of the value of the Eligible Inventory of
Borrower from time to time on hand, less reserves with respect to Inventory
which the Bank may deem necessary in its sole and absolute discretion, up to the
Inventory Sublimit. The Bank shall have the right from time to time to adjust
the foregoing percentages based upon, among other things, dilution, its sole
determination of the value or likelihood of collection of Eligible Accounts
Receivables owing to said Borrower from a particular Account Debtor or class of
Account Debtors, considerations regarding Inventory, and other factors. All
amounts collected by Bank on Eligible Accounts Receivable shall be credited to
Borrower's current loan account with the Bank. The excess of collections over
Obligations, as herein defined, shall be credited to Borrower on a daily basis.




"Borrowing Base Certificate" shall mean the certificate form prescribed by the
Bank as its borrowing base certificate which forms the basis upon which Advances
are made to the Borrower hereunder, and which sets forth the percentages of
prescribed assets of the Borrower as set forth in this Agreement and required by
the Bank as part of the Borrower's financial reporting obligations to the Bank.




"Business Day" shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in the State of New York.




"Capital Expenditures" shall mean for any period, the aggregate of all
expenditures, including that portion of Capitalized Lease Obligations
attributable to that period, made for the acquisition of any fixed assets or
improvements, replacements, substitutions or additions determined in accordance
with GAAP.




"Capitalized Lease Obligation" shall mean any Indebtedness of Debtor represented
by obligations under a lease that are required to be capitalized for financial
reporting purposes in accordance with GAAP.




"Change of Control" shall mean the occurrence of any event (whether in one or
more transactions) which results in a transfer of control of Borrower to any
group which does not have Andrew Gordon and David Gordon as members thereof or
to any single individual other than Andrew Gordon. For purposes of this
definition, "control of Borrower" shall mean the power, direct or indirect, to
direct or cause the direction of the management and policies of Borrower whether
by contract or otherwise.  











3










--------------------------------------------------------------------------------










"Collateral" shall mean all property of any nature whatsoever pledged, assigned
for security, mortgaged, hypothecated or otherwise transferred for security to
the Bank, or in which the Bank has been granted a security interest, lien or
other interest, for the purpose of securing the Obligations.




"Consents" shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of each governmental body
and other third parties, domestic or foreign, necessary to carry on Debtor's
business, including, without limitation, any Consents required under all
applicable federal, state or other applicable law.




“Contract Rate” shall mean the rate of interest at which the aggregate principal
balance outstanding under the Line of Credit shall bear as prescribed in Section
2.5 hereof.




"Debtor" shall mean the Borrower and any other Person who has pledged, assigned,
mortgaged, hypothecated, or granted a security interest or other Lien to the
Bank in any property in connection with the Loan Documents.




"Default" shall mean that an Event of Default (as defined herein) has occurred,
the giving of notice, the lapse of time, or both, has occurred, and such Event
of Default has continued beyond any permitted cure period.




"Default Rate" shall mean the increased rate of interest chargeable by the Bank
if a Default has occurred and as specified in Section 2 of this Agreement.




"Domestic Accounts Receivable" shall mean Accounts with respect to which the
Account Debtor is domiciled in the United States of America.




"Eligible Accounts Receivable" shall mean those Accounts or Accounts Receivable
of the Borrower which (i) are less than 30 days past due date or 60 days or less
from the original date of invoice; (ii) comply with all of the terms,
conditions, warranties and representations applicable to Accounts and Accounts
Receivable made to the Bank under this Agreement and the other Loan Documents;
and (iii) are otherwise acceptable in all respects to the Bank. Eligible
Accounts Receivable shall not include the following: (a) that portion of the
Accounts owed by any single Account Debtor which exceeds twenty-five percent
(25%) of all of the Accounts [commonly referred to as Accounts Receivable
concentration factor]; (b) all Accounts owing by any Account Debtor if
twenty-five percent (25%) or more of the Accounts due from such Account Debtor
are more than 30 days past due date or more than 60 days from the original date
of invoice [commonly referred to as Accounts Receivable cross age factor]; (c)
Accounts arising from progress billings, invoices for deposits, and rebills of
amounts previously credited to the extent of credits issued more than fifteen
(15) days prior to such rebill; (d) Foreign Accounts Receivable unless any such
Foreign Account Receivable is approved as an Eligible Account Receivable by the
Bank in advance in the Bank's sole and absolute discretion, and on such terms as
may be set by the Bank in its sole and absolute discretion; (e) Accounts with
respect to which the sale is





4










--------------------------------------------------------------------------------
















on an installment sale, lease or other extended payment basis; (f) Accounts with
respect to which the Account Debtor is a federal governmental authority unless
approved by the Bank in advance and subject to the Bank requiring compliance
with the Federal Assignment of Claims Act; (g) Accounts with respect to which
goods are placed on consignment, guaranteed sale, bill-and-hold, repurchase or
return, or other terms by reason of which the payment by the Account Debtor may
be conditional; (h) Accounts with respect to which the Account Debtor is a
Subsidiary of, Affiliate of, or has common officers or directors with the
Debtor; (i) Accounts with respect to which the Bank does not for any reason have
a perfected first priority security interest; (j) Accounts with respect to which
the Debtor is or may become liable to the Account Debtor for goods sold or
services rendered by the Account Debtor to the Debtor, to the extent of the
Debtor's existing or potential liability to such Account Debtor; (k) Accounts
with respect to which the Account Debtor has disputed any liability, or the
Account Debtor has made any claim with respect to any other Account due to the
Debtor, or the Account is otherwise subject to any right of setoff, deduction,
breach of warranty or other defense, dispute or counterclaim by the Account
Debtor; (l) Accounts with respect to which the Account Debtor is an officer,
director, employee, or agent of the Debtor or an Affiliate; (m) that portion of
any Accounts representing late fees, service charges or interest, but only to
the extent of such portion; (n) Accounts of an Account Debtor where the Account
Debtor is located in a state which requires a Notice of Business Activities
Report or similar report to be filed, and the Debtor has not filed same for the
current year, or where the Debtor is not otherwise authorized to transact
business in said state, or where the Debtor is not in good standing in such
state; (o) Accounts owed by any Account Debtor which is insolvent or is the
subject of an insolvency proceeding; (p) that portion of any Accounts
represented by unperformed contract rights, documents, instruments, chattel
paper or general intangibles; (q) any and all Accounts of an Account Debtor
whose credit worthiness is not satisfactory to the Bank in its sole credit
judgment based on information available to the Bank. References to percentages
of all Accounts are based on dollar amount of Accounts, and not number of
Accounts. Any Account Receivable which is 30 days or more past due date or is
more than 60 days from the original date of invoice shall be deemed ineligible.
 Accounts due from Jorge Cafe Caribe Inc. are declared to be ineligible.
Anything to the contrary notwithstanding, the Bank shall have the right, in its
sole and absolute discretion, to classify any Accounts Receivable as not being
Eligible Accounts Receivable.




"Eligible Inventory" shall mean that portion of the Borrower's green coffee
(“raw materials”) and finished coffee (“finished goods Inventory”) held for sale
by the Borrower, normally and currently saleable in the ordinary course of the
Borrower's business, and which at all times pertinent hereto is of good and
merchantable quality, free from defects, as to which the Bank has a perfected
first priority Lien, and which is located at the locations set forth in this
Agreement, and as to which Borrower has satisfied all terms, conditions,
warranties and representations of this Agreement and the other Loan Documents.
Eligible Inventory does not include any of the following: (a) catalogs and other
promotional





5










--------------------------------------------------------------------------------
















materials of any kind; (b) work in process; (c) any returned items; (d) any
damaged, defective or recalled items; (e) any obsolete items; (f) any items used
as demonstrators, prototypes or salesmen's samples; (g) any items of Inventory
which have been consigned to Borrower or as to which a Person claims a Lien; (h)
any items of Inventory which have been consigned by the Borrower to a consignee;
(i) packing, packaging and shipping materials; (j) Inventory located on premises
leased by the Borrower from a landlord with whom the Bank has not entered into a
landlord's waiver on terms satisfactory to the Bank; (k) Inventory in the
possession of a bailee which is not bonded or has not acknowledged to the Bank
that such bailee holds said Inventory for the benefit of the Bank and shall act
upon the instructions of the Bank, without the further consent of the Borrower;
(l) perishable items of produce; (m) Inventory which in the reasonable judgment
of the Bank is considered to be slow moving or otherwise not merchantable; and
(n) Inventory located outside of the United States. Eligible Inventory shall be
valued at the lower of (a) cost, (b) market value, or (c) the valuation
consistent with that employed in the preparation of the financial statements of
the Borrower required under this Agreement. Anything to the contrary
notwithstanding, the Bank shall have the right, in its sole and absolute
discretion, to classify any Inventory as not being Eligible Inventory.




"Environmental Laws" means any and all federal, state, regional, county,
municipal or local laws, statutes, rules, regulations, directives or ordinances
concerning public health, safety, or the environment, affecting or applicable to
Debtor, Debtor's operations, properties or facilities, or any property or
facility at which any Collateral is located. Without limiting the expansive
definition of Environmental Laws hereunder, Environmental Laws includes all
rules, regulations, and guidance documents promulgated or published by any
agency which regulates, investigates, or is involved with issues relating to
public health, safety, or the environment, including, without limitation,
relating to (i) releases, discharges, emissions, or disposals to air, water,
land, or groundwater; (ii) the withdrawal or use of groundwater, (iii) the use,
handling, or disposal of polychlorinated biphenyls (PCBs), asbestos or urea
formaldehyde; (iv) the treatment, storage, disposal, or management of hazardous
substances (including, without limitation, petroleum, its derivatives,
by-products, or other hydrocarbons), and any other solid, liquid, or gaseous
substance, exposure to which is prohibited, limited, or regulated, or may or
could pose a hazard to the health and safety of the occupants of the Property
and the operations thereon or the property adjacent to or surrounding the
Property; (v) the exposure of persons to toxic, hazardous, or other controlled,
prohibited, or regulated substances; and (vi) the transportation, storage,
disposal management, or release of gaseous or liquid substances, and any
regulation, order, injunction, judgment, declaration, notice or demand issued in
connection therewith.




"Equipment" shall mean any "equipment" as such term is defined in the UCC, now
or hereafter owned by the Debtor and, in any event, including, without
limitation, all machinery, equipment, furnishings, fixtures, and vehicles now or
hereafter owned by the Debtor, of any kind, nature and description whether
affixed to real property or not, and all





6










--------------------------------------------------------------------------------
















additions to, substitutions and replacements for or accessions to any of the
foregoing, together with all attachments, components, parts (including spare
parts), equipment and accessories installed thereon or affixed thereto and all
fuel for any thereof.




"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.




"Event of Default" shall mean any of the events specified in this Agreement as
constituting an Event of Default whether or not any requirement for the giving
of notice, the lapse of time, or both, has been satisfied.




"Executive Order No. 13224" shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.




"Foreign Accounts Receivable" shall mean Accounts with respect to which the
Account Debtor is not domiciled in the United States of America




"GAAP" shall mean the Generally Accepted Accounting Principles in the United
States of America as in effect from time to time.




“Guarantor(s)” shall mean Andrew Gordon and/or David Gordon, together with all
heirs, executors, administrators, personal representatives, successors and
assigns thereof.




"Indebtedness" of any Person at any date, shall mean (i) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), (ii) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (iii) all Capitalized Lease Obligations of such Person, (iv)
the face amount of all letters of credit issued for the account of such Person
and all drafts drawn thereunder, (v) all obligations of other Persons which such
Person has guaranteed, (vi) all Obligations of such Person under hedging
agreements, (vii) all liabilities secured by any Lien on any property owned by
such Person even though such Person has not assumed or otherwise become liable
for the payment thereof, and (viii) all obligations of such Person which in
accordance with GAAP would be classified upon a balance sheet as liabilities
(other than current trade liabilities incurred in the ordinary course of
business and payable in accordance with customary practices).




"Intellectual Property" shall mean all of Borrower's past, present and future:
trade secrets, know-how and other proprietary information; trademarks, Internet
domain names, service marks, trade names, business names, designs, logos,
slogans (and all translations, adaptations, derivations and combinations of the
foregoing) indicia and other source and/or





7










--------------------------------------------------------------------------------













business identifiers, and the goodwill of the business relating thereto and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights (including
copyrights for computer programs) and copyright registrations or applications
for registrations which have heretofore been or may hereafter be issued
throughout the world and all tangible property embodying copyrights and
unpatented inventions (whether or not patentable); patent applications and
patents; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable codes, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; the right to sue for all past, present and future infringements of
any of the foregoing; all other intellectual property; and all common law and
other rights throughout the world in and to all of the foregoing.




"Inventory" shall mean inventory as such term is defined in the UCC, and shall
include, without limitation, all goods and other personal property of the
Debtor, whether now owned or hereafter acquired or in which the Debtor now has
or hereafter may acquire any right, title or interest, and wherever located,
whether in transit or otherwise, held for sale or lease, or furnished or to be
furnished under contracts for service, sale or lease, including all goods
returned or reclaimed from customers, and all raw materials, work in process and
materials owned by the Debtor and used or consumed or to be used or consumed in
its business, or in the processing, packaging or shipping of the same, and all
finished goods and all assets of a type classified as Inventory as reflected, or
as should be reflected pursuant to GAAP, on the financial statements of the
Debtor.




"Inventory Sublimit" shall mean the maximum amount of Advances permitted at any
time from the Line of Credit against Eligible Inventory, which amount is fixed
at $1,000,000.00.  




"Lien" shall mean any mortgage, deed of trust, pledge, hypothecation, assignment
for security, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including, without limitation, any conditional sale or other
title retention agreement, any lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to permit the
filing of, any financing statement under the UCC or comparable law of any
jurisdiction




"Line of Credit" shall mean the revolving line of credit established for the
benefit of the Borrower having a maximum principal amount of $5,000,000.00, the
proceeds of which are to be used for the refinance of existing lender
Indebtedness and for working capital needs of the Borrower.








8










--------------------------------------------------------------------------------













"Loan" shall mean any Advance or extension of credit in any form made by the
Bank to or for the benefit of the Borrower.




"Loan Facility" shall mean the Line of Credit.




"Loan Documents" shall collectively mean this Agreement and all agreements,
instruments and documents executed in connection herewith including, but not
limited to, all notes, guarantees and all documents giving the Bank an interest
in Collateral, all as may be extended, modified, renewed, restated,
supplemented, amended, or replaced from time to time.




"Material Adverse Effect" shall mean a material adverse effect with respect to
(a) the business, assets, properties, financial condition, stockholders' equity,
contingent liabilities, prospects, material agreements or results of operations
of Borrower under the Loan Documents, or (b) Borrower's ability to pay the
Obligations in accordance with the terms hereof, or (c) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights and remedies of Bank hereunder or thereunder.




"Material Default With Third Party" shall mean a default under any material
Indebtedness or other material obligations of Borrower to any third party that
entitles such third party to declare such Indebtedness or obligation due prior
to its date of maturity.




"Maturity Date" shall mean the date on which the Loan Facility matures and comes
due. In the case of the Line of Credit, the initial term shall be three (3)
years (the "Initial Term"), and the Maturity Date of the Initial Term shall mean
February 16, 2012.  The Maturity Date for the Loan Facility shall be extended as
provided for in this Agreement, with each renewal term ("Renewal Term") having
its corresponding later Maturity Date.




"Maximum Revolving Advance Amount" shall mean $5,000,000.00.




"Note" shall mean any promissory note executed at any time in connection with
the Loan Documents.




"Obligations" shall mean any and all loans, Advances, debts, liabilities,
obligations, covenants and duties owing by Borrower to Bank or to any other
direct or indirect subsidiary or affiliate of Bank of any kind or nature,
present or future (including, without limitation, any interest accruing thereon
after maturity, or after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), whether or not evidenced by any note, guaranty
or other instrument, whether arising under any agreement, instrument or document
(including, without limitation, this Agreement and the other Loan Documents),
whether or not for the payment of money, whether arising by reason of an
extension of credit, opening of a letter





9










--------------------------------------------------------------------------------













of credit, loan, equipment lease or guarantee, under any interest or currency
swap, future, option or other similar agreement, or in any other manner, whether
arising out of overdrafts or deposit or other accounts or electronic funds
transfers (whether through automated clearing houses or otherwise) or out of
Bank's non-receipt of or inability to collect funds or otherwise not being made
whole in connection with depository transfer check or other similar
arrangements, whether direct or indirect (including those acquired by assignment
or participation), absolute or contingent, joint or several, due or to become
due, now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, regardless of how such indebtedness or liabilities arise or by
what agreement or instrument they may be evidenced or whether evidenced by any
agreement or instrument, including, but not limited to, any and all of
Borrower's Indebtedness and/or liabilities under this Agreement, the other Loan
Documents or under any other agreement between Bank and Borrower and any
amendments, extensions, renewals or increases and all costs and expenses of Bank
incurred in the documentation, negotiation, modification, enforcement,
collection or otherwise in connection with any of the foregoing, including but
not limited to reasonable attorneys' fees and expenses, and expenses arising
from all obligations of Borrower to perform acts or refrain from taking any
action, and the Bank's enforcement thereof.




"Obligor" shall mean Borrower, together with all successors and assigns thereof.




"Permitted Liens" shall mean (a) Liens in favor of Bank; (b) Liens for taxes,
assessments or other governmental charges not delinquent or being contested in
good faith and by appropriate proceedings and with respect to which proper
reserves have been taken by Borrower; provided, that, the Lien shall have no
effect on the priority of the Liens in favor of Bank or the value of the assets
in which Bank has such a Lien and a stay of enforcement of any such Lien shall
be in effect; (c) deposits or pledges to secure obligations under worker's
compensation, social security or similar laws, or under unemployment insurance;
(d) Liens securing Capital Lease Obligations of Borrower permitted by this
Agreement; (e) any interest or title of a lessor or sublessor under any lease or
sublease permitted by this Agreement; and (f) Liens listed as Permitted Liens on
Schedule B, if any.




"Person" shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
government (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).




"Revolving Credit Loans" shall mean Advances made directly to the Borrower from
the Line of Credit.




“SEC” shall mean the U.S. Securities and Exchange Commission.








10










--------------------------------------------------------------------------------
















"Subordinated Debt" shall mean Indebtedness of Borrower that is to be made
subordinate to the Obligations due the Bank.




"Subsidiary" shall mean, as to any Person, a corporation or other entity of
whose shares of stock or other ownership interests having ordinary voting power
to elect a majority of the directors of such corporation or entity, or other
Persons performing similar functions for such entity, are owned, directly or
indirectly, by such Person.




"UCC" shall mean the Uniform Commercial Code as in effect in the State of New
York, and Article 9 of the Uniform Commercial Code as in effect in the state of
formation of any entity which is a party to this Agreement.




1.2

Accounting Terms.  As used in this Agreement, the other Loan Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in this Section or elsewhere in this
Agreement and accounting terms partly defined in this Section to the extent not
defined, shall have the respective meanings given to them under GAAP.




1.3

UCC Terms.  If not otherwise defined in this Agreement, terms used herein which
are defined by the UCC shall have the same meaning as set forth in the UCC. All
terms indicating Collateral include the meanings assigned thereto under the UCC.




1.4

Other Capitalized Terms.  If not otherwise defined in any other Loan Document,
capitalized terms used in such other Loan Document shall have the respective
meaning ascribed to said term in this Agreement. The definitions of any other
capitalized terms appearing in any sections of this Agreement shall be deemed
incorporated into this Section.




     

1.5

Certain Matters of Construction.  The terms "herein", "hereof' and "hereunder"
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. Wherever appropriate in the context, terms used
herein in the singular also include the plural and vice versa. All references to
statutes and related regulations shall include any amendments of same and any
successor statutes and regulations. Unless otherwise provided, all references to
any instruments or agreements to which Bank is a party, including, without
limitation, references to any of the other Loan Documents, shall include any and
all modifications or amendments thereto and any and all extensions or renewals
thereof.

 

SECTION 2. LOAN FACILITY

 

2.1

In accordance with the Loan Documents, the Bank hereby establishes for the
benefit of the Borrower the Line of Credit Loan Facility.








11










--------------------------------------------------------------------------------
















2.2

Subject to the terms and conditions set forth in this Agreement and the other
Loan Documents, and provided that Borrower is not in Default thereunder, the
Bank agrees that it shall, from time to time and in its sole and absolute
discretion, make Loans to or on behalf of Borrower from its Loan Facility which
the Bank deems warranted by the facts and circumstances existing at the time of
each request by Borrower. Each request by Borrower for a Loan as well as each
such Loan to be made by the Bank shall constitute a representation by Borrower
that all conditions set forth in the Loan Documents on the part of Borrower have
been satisfied on the date of such request.   




2.3

Borrower may request Advances from the Line of Credit, and Borrower shall be
authorized to make such borrowings, repay same in whole or in part, and reborrow
on a revolving basis (the "Revolving Credit Loans"). At the time of each
Revolving Credit Loan made pursuant to this Agreement, Borrower shall
immediately become indebted to the Bank for the amount of each such Loan. All
Advances shall be disbursed by Bank from its office in the City and State of New
York, and shall be payable at such office. Bank agrees to make Advances to
Borrower from time to time in Bank's sole and absolute discretion up to
Borrower's Availability and subject to the Loan Documents.




2.4

A request for an Advance must be received by the Bank no later than 11:00 A.M.
on a Business Day for the Advance to be made effective as of such Business Day.
If such request is received by the Bank after said time, the Advance shall be
made effective as of the next Business Day. Requests shall be made by fax
transmittal to the Bank at the fax number provided to the Borrower by the Bank.
If a request for an Advance is made by telephone (although the Bank is not
required to make an Advance pursuant to a telephonic request), it must be
promptly confirmed by written fax transmittal. Borrower hereby authorizes Bank
to make an Advance based on (i) a fax transmittal ostensibly sent by a
representative of the Borrower without regard to verification by the Bank of the
authority of the representative, or (ii) a telephonic request for an Advance
ostensibly made by a representative of the Borrower without regard to
verification by the Bank of the authority of the representative. Borrower hereby
indemnifies and holds Bank harmless from and against any and all damages,
losses, liabilities, costs and expenses (including reasonable attorneys' fees
and expenses) which may arise or be created by the acceptance of any requests or
the making of any Advances. Bank will enter on its books and records the date
and amount of each Advance.




2.5

Borrower shall be obligated to pay to the Bank interest upon the aggregate
principal balance outstanding of Borrower's Revolving Credit Loans calculated at
the close of each day, and payable on a monthly basis. The aggregate principal
balance outstanding shall bear interest thereon at a per annum rate equal to the
greater of (i) the Base Rate plus one percent (1.0%) per annum, or (ii) 4.25%
per annum. The effective interest rate applicable to the Borrower's Revolving
Credit Loans evidenced hereby shall change on the date of each change in the
Base Rate. Interest at the rate set forth herein shall be charged on all sums
due to the Bank even after a Default or the entry of judgment, subject to the
imposition of the increased Default Rate of interest as prescribed by the terms
of this





12










--------------------------------------------------------------------------------
















Agreement. All computations of interest shall be made on the basis of a three
hundred sixty (360) day year and the actual number of days elapsed.

 

2.6

The amount billed to the Borrower hereunder may be charged to Borrower's account
maintained with the Bank as of the first day of the month following the month
for which it is billed. Such amount shall be deemed paid out of the first
collections in the account subsequent to the date of the charge. At Bank's
option, up to three (3) Business Days' shall be allowed subsequent to receipt of
remittances, without regard to the form thereof, from Account Debtors or the
Borrower to permit bank clearance and collection of such remittances before the
amount thereof shall be deemed collected by Bank, which time interval Borrower
agrees is reasonable. In the event Bank determines at any time, or from time to
time, in its sole discretion, to make available advances or funds to Borrower
prior to the expiration of such interval, Borrower shall pay additional interest
on such advances or funds at the rate set forth herein for each day that such
remittances are deemed uncollected under the provisions of this Paragraph. Bank
shall render to Borrower each month by mailing to Borrower, by ordinary mail
prepaid, a statement of Borrower's account with Bank, which shall be deemed to
be correct and accepted by and binding upon Borrower unless Bank shall have
received a written statement of Borrower's exceptions within 15 days after the
mailing thereof, and any event shall be deemed correct and accepted except as to
the matters stated in such exceptions.




2.7

The Revolving Credit Loans made by the Bank to Borrower pursuant to this
Agreement shall be noted on the records of the Bank. The Bank shall render to
Borrower each month by mailing to Borrower, by ordinary mail, postage prepaid, a
statement of Borrower's account with the Bank, which shall be deemed to be
correct and accepted by and binding upon Borrower unless the Bank shall have
received a written statement of Borrower's exceptions within 15 days after
mailing thereof, and in any event shall be deemed correct and accepted except as
to the matters stated in such exceptions.  




2.8

The Borrower shall be permitted to receive payments on Accounts Receivable and
other remittances on a direct basis, provided that Borrower delivers all checks,
drafts and other monies received by Borrower to the Bank on a daily basis. In
connection with collections and remittances in the form of checks, the Borrower
shall subscribe to the Bank's Remote Deposit Service, execute the Bank's
standard Remote Deposit Service Agreement, purchase the remote deposit service
unit at a cost of $0.00 per remote unit, and pay the Bank a monthly service fee
of $0.00 in connection with the Remote Deposit Service. Pursuant to the
procedures of the Remote Deposit Service, the Borrower shall, on the same day as
received by Borrower, scan collection checks and electronically transmit the
images of the checks and deposit data to the Bank on a daily basis. Upon receipt
and acknowledgment of the image transmission, the Bank shall confirm image
quality and post the deposit to an account maintained by the Bank for such
deposits (the "Blocked Account"). The amount of the posted deposit will be
credited by Bank as payment toward the Obligations on the Business Day after
which such deposit is posted to such account. Borrower will be charged a sum
equal to three (3) Business Days' interest on all such





13










--------------------------------------------------------------------------------
















deposits, at the interest rate specified for Revolving Credit Loans hereunder.
If an Event of Default hereunder occurs and is not cured within any prescribed
cure period, the Bank shall have the right to convert the collection process to
a full dominion financing arrangement with the Bank, which will involve
collections through a lockbox maintained at the Bank, and in accordance with the
terms of the Bank's customary lockbox procedures.  Borrower has executed an
undated lockbox agreement and an undated letter authorizing the forwarding of
Borrower's mail to a Post Office Box which can be accessed by designated
representatives of the Bank. Such lockbox agreement and letter shall not be
utilized by the Bank unless the Bank has converted the collection process to a
lockbox-full dominion financing arrangement under the provisions of this
section, in which event the Bank is authorized to insert a date thereon which is
beyond any cure date of an Event of Default. The Bank shall send a copy of the
dated lockbox agreement and dated letter to the Borrower for its records, and
the Borrower shall thereafter comply with all of the terms and conditions of the
lockbox agreement.




2.9

At no time shall the aggregate amount of all Loans made by the Bank from the
Line of Credit exceed the lesser of (i) the Borrower's Availability, or (ii) the
Maximum Revolving Advance Amount. At no time shall the outstanding amount of
Advances against Eligible Inventory exceed $1,000,000.00. At no time shall the
outstanding amount of Advances against Eligible Inventory exceed the outstanding
amount of Advances against Eligible Accounts Receivable. Should the outstanding
amount of all Advances or Loans in the aggregate, or should any sublimit or
category established hereunder, exceed any limitations set forth in this
Agreement at any time, the excess (i) shall continue to be secured by the
Collateral, (ii) shall be subject to all of the terms of this Agreement and the
other Loan Documents and, at the option of the Bank, (iii) shall immediately
become due and payable on demand by the Bank.




2.10

All payments shall be made by Borrower to Bank at the office of the Bank as
appears in this Agreement, or such other place as Bank may from time to time
specify, in lawful currency of the United States of America in immediately
available funds, without counterclaim or set off and free and clear of, and
without any deduction or withholding for, any taxes or other payments. The Bank
shall be authorized to charge any interest payment, principal payment or other
sum due under the Loan Documents against any account maintained by the Borrower
at the Bank. The Borrower hereby authorizes the Bank to make all such charges
authorized by any of the Loan Documents. All payments shall be applied first to
the payment of all fees, expenses and other amounts due to the Bank (excluding
principal and interest), then to accrued interest, and the balance on account of
outstanding principal; provided, however, that after Default, payments will be
applied to the obligations of Borrower to Bank as Bank determines in its sole
discretion.  




2.11

If a Maturity Date shall fall on a day, or any payment hereunder becomes due on
a day, which is not a Business Day, the due date for payment hereunder shall be
extended to the next succeeding Business Day, and such extension of time shall
be included in computing interest and fees in connection with such payment.

  





14










--------------------------------------------------------------------------------
















2.12  

Anything to the contrary notwithstanding, on the Maturity Date the Loan Facility
shall terminate, and there shall be due and payable all unpaid principal
together with all accrued and unpaid interest, charges, fees, and all other sums
computed in accordance with this Agreement and the other Loan Documents. The
liability of the Borrower and any other party liable for any Obligations to the
Bank with respect to any other document, instrument or obligation (such as a
letter of credit) arising from the Loan Documents which matures beyond the
Maturity Date, if any, shall continue until all Obligations thereunder and under
the Loan Documents to the Bank have been satisfied in full.




2.13  It is understood and agreed that the Bank may, in its sole and absolute
discretion, create reserves and alter the Borrowing Base to reflect
considerations of the Bank including, but not limited to, expenses involved in
the collection of receivables and liquidation of Collateral, dilution,
obsolescence, miscalculation of value or quantities, bad debts, set-offs, market
conditions and other factors. As of the date of this Agreement there is hereby
established a reserve against Borrower's Availability in the amount of
$500,000.00.




2.14  

The Bank may, without notice to or consent of any party liable under the Loan
Documents as an obligor, guarantor, endorser, surety or in any capacity
whatsoever and without impairing or in anywise affecting the liability of such
party to the Bank, (i) extend the time for any payment under the Loan Documents;
(ii) alter any other term of Loan Documents by agreement with the Borrower;
(iii) release, settle or compromise with any other party liable for any payment
under the Loan Documents; and/or (iv) release, or substitute for, any property
held by the Bank as security for the payment of any sum owing to the Bank by any
party hereto; and any renewal and/or modification document required by the Bank
shall be deemed consented to by all such parties without any requirement that
any such party execute any such document. The Borrower and all guarantors,
endorsers, sureties, and all other parties liable under the Loan Documents
hereby jointly and severally waive presentment, demand, notice of non-payment,
notice of protest, protest, and all other notice of any kind except as otherwise
expressly set forth in the Loan Documents.




2.15

If Obligations become immediately due and payable pursuant to the provisions of
this Agreement, or if Obligations are not paid in full upon the effective date
of termination of this Agreement or upon a maturity date, or if an Event of
Default has occurred, Borrower shall thereafter be obligated to pay interest on
the Obligations from the date of such declaration, termination, maturity or
Event of Default, as the case may be at the option of the Bank, until the date
the Obligations are paid in full at a rate per annum (calculated on the actual
number of days based upon a year of 360 days) equal to 5% in excess of the
Contract Rate then in effect, provided, however, that such interest rate shall
in no event exceed the maximum interest rate which Borrower may pay by law (the
"Default Rate"). The Borrower acknowledges that:(i) such additional rate is a
material inducement to the Bank to make Loans hereunder; (ii) the Bank would not
have entered into the Loan Documents and agreed to make Loans hereunder in the
absence of the agreement of the Borrower to pay such additional rate; (iii) such
additional rate represents compensation for





15










--------------------------------------------------------------------------------
















increased risk to the Bank that the Loans hereunder will not be repaid; and (iv)
such rate is not a penalty and represents a reasonable estimate of (a) the cost
to the Bank in allocating its resources (both personnel and financial) to the
on-going review, monitoring, administration and collection of the Loans, and (b)
compensation to the Bank for losses that are difficult to ascertain.




2.16

Borrower hereby grants to Bank, a continuing lien, security interest and right
of set off as security for all liabilities and obligations to Bank whether now
existing or hereafter arising, upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody safekeeping
or control of Bank or any entity under the control of Bank and its successors
and assigns or in transit to any of them. At any time, without demand or notice
(any such notice being expressly waived and irrespective of the fact that actual
book entries may be made at some time subsequent thereto), Bank may set off the
same or any part thereof and apply the same to any liability or obligation of
Borrower regardless of the adequacy of any other collateral securing the Loan.
Any and all rights to require Bank to exercise its rights or remedies with
respect to any other Collateral which secures the Loan Facility or any Loans
thereunder, prior to exercising its right of set off with respect to such
deposits, credits or other property of Borrower, are hereby knowingly,
voluntarily and irrevocably waived.




2.17

Borrower shall pay on demand all expenses of Bank in connection with the
preparation, administration default, collection, waiver or amendment of loan
terms or in connection with Bank's exercise, preservation or enforcement of any
of its rights, remedies or options hereunder, including, without limitation,
reasonable fees of outside legal counsel or the allocated reasonable costs of
in-house legal counsel, accounting, consulting, brokerage or other similar
professional fees or expenses, and any reasonable fees or expenses associated
with travel or other costs relating to any appraisals or examinations conducted
in connection with the loan or any collateral therefor, and the amount of all
such expenses shall, until paid, bear interest at the rate applicable to
principal hereunder (including any default rate) and be an obligation secured by
any Collateral. If not paid upon demand, Bank shall be authorized to charge any
account of Borrower for such expenses.




2.18

This Agreement shall become effective the day when finally accepted by Bank at
its office in the State of New York. This Agreement shall remain in effect until
the Maturity Date of the Initial Term, and shall thereafter be deemed
automatically renewed for successive terms of one (1) year each (each renewed
term being a "Renewal Term"); subject, however, to the right of either party not
to renew the Initial term or to terminate a Renewal Term upon not less than
ninety (90) days' written notice, and subject to the payment of any prepayment
premium prescribed in this Agreement. Anything to the contrary notwithstanding,
should an Event of Default as defined hereunder have occurred and be continuing,
the Initial Term or any Renewal Term shall be terminable at any time by the Bank
forthwith on written notice, and in such case of termination by the Bank, there
shall be no prepayment premium or other future monthly fees due. The termination
of the Initial Term or any Renewal Term by Borrower for any reason shall not
affect any of a Borrower's obligations under the Loan Documents, inclusive of
payment of the prepayment





16










--------------------------------------------------------------------------------
















premium for early termination and all monthly fees prescribed for the Loan
Facility under the terms of this Agreement as if the Loan Facility continued to
its scheduled Maturity Date.




SECTION 3.  SECURITY; GUARANTEE




3.1

Borrower (also referred to as "Debtor") hereby grants to the Bank, to secure the
payment and performance in full of all of the Obligations, a security interest
in and so pledges and assigns to the Bank the following properties, assets and
rights of the Debtor, wherever located, whether now owned or hereafter acquired
or arising, and all proceeds and products thereof (all of the same being
hereinafter called the "Collateral"): all personal and fixture property of every
kind and nature including without limitation all goods (including  inventory,
 machinery, equipment  and  any  accessions  thereto), instruments (including
promissory notes), documents, accounts and accounts receivable (including
health-care-insurance receivables and other accounts receivables), chattel paper
(whether tangible or electronic), deposit accounts, letter-of-credit rights
(whether or not the letter of credit is evidenced by a writing), commercial tort
claims, securities and all other investment property, supporting obligations,
any other contract rights or rights to the payment of money, insurance claims
and proceeds, tort claims, and all general intangibles including, without
limitation, all payment intangibles, patents, patent applications, trademarks,
trademark applications, trade names, copyrights, copyright applications,
software, engineering drawings, service marks, customer lists, goodwill, and all
licenses, permits, agreements of any kind or nature pursuant to which the Debtor
possesses, uses or has authority to possess or use property (whether tangible or
intangible) of others or others possess, use or have authority to possess or use
property (whether tangible or intangible) of the Debtor, and all recorded data
of any kind or nature, regardless of the medium of recording including, without
limitation, all software, writings, plans, specifications and schematics, and
any property set forth on Schedule A annexed hereto and made a part hereof.




3.2

The Debtor hereby irrevocably authorizes the Bank at any time and from time to
time to file in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as "all
assets" of the Debtor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Uniform Commercial Code of the State or such jurisdiction, or (ii) as
being of an equal or lesser scope or with greater detail, and (b) contain any
other information required by part 5 of Article 9 of the Uniform Commercial Code
of the State for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether the Debtor is an organization, the
type of organization and any organization identification number issued to the
Debtor and, (ii) in the case of a financing statement filed as a fixture filing
or indicating Collateral as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. The
Debtor agrees to furnish any such information to the Bank promptly upon request.
The Debtor also ratifies its authorization for the Bank to have filed in any
Uniform Commercial Code jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof.





17










--------------------------------------------------------------------------------



















3.3

Further to insure the attachment, perfection and first priority of, and the
ability of the Bank to enforce, the Bank's security interest in the Collateral,
the Debtor agrees, in each case at the Debtor's own expense, to take the
following actions with respect to the following Collateral (as applicable):




     

    

3.3.1. Promissory Notes and Tangible Chattel Paper. If the Debtor shall at any
time hold or acquire any promissory notes or tangible chattel paper, the Debtor
shall forthwith endorse, assign and deliver the same to the Bank, accompanied by
such instruments of transfer or assignment duly executed in blank as the Bank
may from time to time specify.




3.3.2. Deposit Accounts.  For each deposit account that the Debtor at any time
opens or maintains, the Debtor shall, at the Bank's request and option, pursuant
to an agreement in form and substance satisfactory to the Bank, either (a) cause
the depositary bank to agree to comply at any time with instructions from the
Bank to such depositary bank directing the disposition of funds from time to
time credited to such deposit account, without further consent of the Debtor, or
(b) arrange for the Bank to become the customer of the depositary bank with
respect to the deposit account, with the Debtor being permitted, only with the
consent of the Bank, to exercise rights to withdraw funds from such deposit
account. The provisions of this paragraph shall not apply to (i) any deposit
account for which the Debtor, the depositary bank and the Bank have entered into
a cash collateral agreement specially negotiated among the Debtor, the
depositary bank and the Bank for the specific purpose set forth therein, (ii)
deposit accounts for which the Bank is the depositary and (iii) deposit accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of the Debtor's salaried
employees.




3.3.3  Investment Property. If the Debtor shall at any time hold or acquire any
certificated securities, the Debtor shall forthwith endorse, assign and deliver
the same to the Bank, accompanied by such instruments of transfer or assignment
duly executed in blank as the Bank may from time to time specify. If any
securities now or hereafter acquired by the Debtor are uncertificated and are
issued to the Debtor or its nominee directly by the issuer thereof, the Debtor
shall immediately notify the Bank thereof and, at the Bank's request and option,
pursuant to an agreement in form and substance satisfactory to the Bank, either
(a) cause the issuer to agree to comply with instructions from the Bank as to
such securities, without further consent of the Debtor or such nominee, or (b)
arrange for the Bank to become the registered owner of the securities. If any
securities, whether certificated or uncertificated, or other investment property
now or hereafter acquired by the Debtor are held by the Debtor or its nominee
through a securities intermediary or commodity intermediary, the Debtor shall
immediately notify the Bank thereof and, at the Bank's request and option,
pursuant to an agreement in form and substance satisfactory to the Bank, either
(i) cause such securities intermediary or (as the case may be) commodity
intermediary to agree to comply with entitlement orders or other instructions
from the Bank to such securities intermediary as to such securities or other
investment property, or (as the





18










--------------------------------------------------------------------------------
















case may be) to apply any value distributed on account of any commodity contract
as directed by the Bank to such commodity intermediary, in each case without
further consent of the Debtor or such nominee, or (ii) in the case of financial
assets or other investment property held through a securities intermediary,
arrange for the Bank to become the entitlement holder with respect to such
investment property, with the Debtor being permitted, only with the consent of
the Bank, to exercise rights to withdraw or otherwise deal with such investment
property.

      

3.3.4.  Collateral in the Possession of a Bailee. If any goods are at any time
in the possession of a bailee, the Debtor shall promptly notify the Bank thereof
and, if requested by the Bank, shall promptly obtain an acknowledgment from the
bailee, in form and substance satisfactory to the Bank, that the bailee holds
such Collateral for the benefit of the Bank and shall act upon the instructions
of the Bank, without the further consent of the Debtor.




3.3.5  Electronic Chattel Paper and Transferable Records. If the Debtor at any
time holds or acquires an interest in any electronic chattel paper or any
"transferable record," as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in § 16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
the Debtor shall promptly notify the Bank thereof and, at the request of the
Bank, shall take such action as the Bank may reasonably request to vest in the
Bank control under UCC § 9-105 of such electronic chattel paper or control under
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, § 16 of the Uniform Electronic Transactions Act, as
so in effect in such jurisdiction, of such transferable record.




      

    

3.3.6.   Letter of Credit Rights. If the Debtor is at any time a beneficiary
under a letter of credit now or hereafter issued in favor of the Debtor, the
Debtor shall promptly notify the Bank thereof and, at the request and option of
the Bank, the Debtor shall, pursuant to an agreement in form and substance
satisfactory to the Bank, either (i) arrange for the issuer and any confirmor of
such letter of credit to consent to an assignment to the Bank of the proceeds of
any drawing under the letter of credit or (ii) arrange for the Bank to become
the transferee beneficiary of the letter of credit, with the Bank agreeing, in
each case, that the proceeds of any drawing under the letter to credit are to be
applied as provided in this Agreement.  




3.3.7

 Commercial Tort Claims. If the Debtor shall at any time hold or acquire a
commercial tort claim, the Debtor shall immediately notify the Bank in a writing
signed by the Debtor of the details thereof and grant to the Bank in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to the Bank.

    

3.3.8.   Other Actions as to any and all Collateral.  The Debtor further agrees
to take any other action reasonably requested by the Bank to insure the
attachment, perfection and first priority of, and the ability of the Bank to
enforce, the Bank's security





19










--------------------------------------------------------------------------------
















interest in any and all of the Collateral including, without limitation, (a)
executing, delivering and, where appropriate, filing financing statements and
amendments relating thereto under the Uniform Commercial Code, to the extent, if
any, that the Debtor's signature thereon is required therefor, (b) causing the
Bank's name to be noted as secured party on any certificate of title for a
titled good if such notation is a condition to attachment, perfection or
priority of, or ability of the Bank to enforce, the Bank's security interest in
such Collateral, (c) complying with any provision of any statute, regulation or
treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
the Bank to enforce, the Bank's security interest in such Collateral, (d)
obtaining governmental and other third party consents and approvals, including
without limitation any consent of any licensor, lessor or other person obligated
on Collateral, (e) obtaining waivers from mortgagees and landlords in form and
substance satisfactory to the Bank and (i) taking all actions required by any
earlier versions of the Uniform Commercial Code or by other law, as applicable
in any relevant Uniform Commercial Code jurisdiction, or by other law as
applicable in any foreign jurisdiction.




     

3.4.

Relation to Other Security Documents. The provisions of this Agreement shall be
read and construed with any other security documents executed at any time by the
Debtor in favor of the Bank to the end that the Bank's Collateral has the most
expansive interpretation. Nothing contained in any such other security documents
shall impair any of the rights or remedies of the Bank hereunder. If Debtor has
interests in any patents, trademarks, or copyrights as reflected on Schedule B,
at the Bank's request Debtor shall execute and deliver to the Bank such
assignments, memorandum and agreements as Bank shall request for the Bank's
perfection of its security interests granted to the Bank hereunder including the
filing thereof in the applicable U.S. government office.




3.5

In connection with any letter of credit issued by the Bank on behalf of the
Borrower, the Borrower hereby pledges, assigns and transfers to the Bank, and
grants to the Bank a continuing first priority security interest in and lien on
all of the Borrower's right, title and interest in and to (i) any payment
instrument drawn under, or purported to be drawn under, such letter of credit
and other documents accompanying or relating to any such payment instrument;
(ii) any and all shipping documents, warehouse receipts, bills of lading,
invoices, steamship guarantees, airway releases, documents of title, policies
and certificates of insurance, and other documents accompanying or relating to
payment instruments drawn under such letter of credit; (iii) any and all
property shipped under or pursuant to or in connection with such letter of
credit, or relating thereto or to any trade documents drawn thereunder (whether
such documents, goods or other property be released to or upon Bank's order
under this agreement or any other agreement or bailee receipt or otherwise under
any payment instrument pursuant to which Bank retains a security interest); (iv)
all rights or causes of action against any party arising from or in connection
with any contract of sale or purchase of any property covered by such letter of
credit, or any guarantees, undertakings or other agreements, credits, or other
assurances in connection therewith and in and to the proceeds of each and all of
the foregoing; and all substitutions therefor, accessions thereto, and proceeds
and products thereof.








20










--------------------------------------------------------------------------------
















3.6

Guarantee.




3.6.1

Unconditional Guarantee. Borrower shall secure the execution and delivery to the
Bank of an unconditional guarantee (“Unconditional Guarantee”) from Guarantors
Andrew Gordon and David Gordon.




3.6.2

The Unconditional Guarantee shall provide for the release of said Unconditional
Guarantee and the substitution of a validity guaranty under the following terms
and conditions:




(a)

not less than the sum of $3,000,000.00 shall be contributed to the Borrower in
the form of permanent equity; and




(b)

the Borrower reports net profits of not less than $550,000.00 (exclusive of any
gain or proceeds arising from the sale of any Borrower owned real estate) on its
certified financial statement for its fiscal year ending October 31, 2009; and




(c)

the Borrower shall be in compliance with all financial covenants set forth in
this Agreement and no other Event of Default hereunder shall have occurred; and




(d)

the Guarantors shall execute and deliver to the Bank a validity guaranty in form
prescribed by the Bank.




3.7

Cross-Collateralization and Cross-Default. All Collateral heretofore, herein or
hereafter given or granted to the Bank shall secure payment and performance of
all of the Obligations, including any Collateral given or granted to the Bank by
any Debtor or other third party. All Loans, Advances and all other Obligations
shall be and are hereby declared to be cross-collateralized, cross-defaulted and
cross-guaranteed. All property of Borrower, and of each third party, if any, of
any kind or nature in which Bank has been, is hereunder, or shall hereafter be
granted a security interest or a Lien of any kind shall constitute Collateral
for all Obligations. Any event of default in connection with any loan, advance
or extension of credit made at any time by Bank to Borrower under any documents
executed in connection therewith shall automatically and without further acts on
the part of the Bank constitute an event of default under all loans, advances
and extensions of credit made at any time by Bank to Borrower. In such event,
Bank shall have available to it all rights and remedies including, but not
limited to, acceleration of any or all loans, advances and extensions of credit
made at any time by Bank to Borrower. It shall not be necessary for
cross-collateralization, cross-default, cross-acceleration or cross-guarantee
language to be inserted into any other previously existing or hereafter created
instrument, document or agreement for this section to be fully enforceable by
Bank against Borrower and each third party, if any, and all of their property of
any kind or nature, including such property as is specifically described in this
Agreement, any of the other Loan Documents, or any other documents executed by
Borrower and/or any third party in favor of Bank.





21










--------------------------------------------------------------------------------



















3.8

Order of Proceeding. The Bank shall be under no obligation to proceed in any
order or against any property to enforce its rights under the Loan Documents,
and it shall be free to exercise its rights in any order it choses. Without
limiting the foregoing, the Bank shall be under no obligation to proceed against
the Borrower before proceeding directly against any Guarantor, nor shall the
Bank be under any obligation to proceed against any or all of the Collateral
before proceeding directly against the Borrower and/or any Guarantor in any
order determined by the Bank.




3.9

Subordinations.  N/A  




3.10

Life Insurance.  N/A




3.11

Credit Insurance.  N/A




3.12

Inventory Insurance.  To further secure the payment and performance in full of
all of the Obligations and as additional Collateral hereunder, the Borrower
shall cause the Bank to be named as loss-payee on an inventory policy of
insurance providing coverage in an amount to be approved by the Bank, such
policy to be satisfactory in form and substance to the Bank and issued by an
insurer acceptable to the Bank. The loss-payee endorsement or rider shall be
accepted by the home office of the insurance company; the assignment shall
remain in full force and effect until all Obligations have been paid, satisfied
and discharged; the Borrower shall at all times keep such policy in full force
and effect, shall pay all premiums, dues and assessments thereon, and shall not
cause the coverage under the policy to diminish below the amount set forth
above; and provision shall be made to confirm that there can be no cancellation
of the policy without 30 days' prior  written notice to the Bank.  A duplicate
of the policy and the loss-payee endorsement or rider must be delivered to the
Bank at the time of execution and delivery of the Loan Documents together proof
of premium payment.  Thereafter, the Borrower shall provide to the Bank proof of
payment of future premiums upon the request of the Bank.




 SECTION 4.  COLLATERAL; GENERAL TERMS




4.1

The Borrower (also referred to as "Debtor") warrants and represents the
following with respect to the Collateral:

 

4.1.1  The Debtor is (or, in the case of after acquired property, will be) the
sole owner of each item of Collateral and has good and marketable title thereto,
free and clear of any and all interests, claims and Liens except for Permitted
Liens.




4.1.2  

Debtor shall maintain the Collateral in good condition and repair; make all
necessary renewals, replacements, additions, betterments and improvements
thereto; pay and discharge when due the cost of repairs and maintenance to the
Collateral; pay all rentals and other payments when due for all real estate
leased or owned by Debtor at which Collateral is located; and maintain a
disaster recovery plan with off-site back-up of





22










--------------------------------------------------------------------------------
















the books and records of Debtor. Debtor will safeguard and protect all
Collateral for Bank's general account and make no disposition thereof without
the prior consent of the Bank whether by sale, lease or otherwise except (i) the
sale of Inventory in the ordinary course of business, and (ii) the sale or
disposition of obsolete Equipment in the ordinary course of business; all
provided that the proceeds of any such sale or disposition shall remain subject
to Bank's security interest. The Collateral may be inspected by the Bank upon
reasonable notice to the Debtor.




4.1.3  

That portion of the Collateral consisting of Equipment or Inventory shall be
stored solely at the Debtor's facilities, or such other facilities as shall be
disclosed to the Bank in writing no later than 30 days prior to storage at such
facilities, and Debtor shall secure landlord waivers with respect to all such
facilities in such form as shall be satisfactory to the Bank.




4.1.4  

With respect to that portion of the Collateral consisting of Inventory, the
Debtor, in addition to the foregoing, further warrants and represents that it
will not make any transfer of Inventory in partial or total satisfaction of a
debt other than a debt to the Bank; that no Inventory will be stored with a
bailee or on consignment without the prior written consent of the Bank; that no
Inventory will be stored at any location not disclosed to the Bank in writing no
later than 30 days prior to storage at such location; and that the Debtor shall
provide such documents as the Bank may request in connection with the ownership,
location, and condition of such Inventory. If any Inventory is at any time in
the possession of a bailee, the Debtor shall promptly notify the Bank thereof
and, if requested by the Bank, shall promptly obtain an acknowledgment from the
bailee, in form and substance satisfactory to the Bank, that the bailee holds
such Inventory for the benefit of the Bank and shall act upon the instructions
of the Bank, without the further consent of the Debtor.




4.1.5  

The Debtor will pay or cause to be paid all taxes and other charges relating to
the Collateral. The Bank is authorized to pay any unpaid taxes or charges deemed
necessary by Bank to protect or preserve such Collateral without prior notice to
Debtor, and upon payment by the Bank same shall constitute part of the
Obligations due the Bank, and shall become due and payable to the Bank on
demand.




4.1.6  

The Debtor will carry insurance issued by an insurer acceptable to Bank, in
amounts acceptable to Bank without co-insurance, against all such liability,
perils and hazards as are usually carried by entities engaged in the same or a
similar business similarly situated or as may be required by Bank in its
discretion, and in addition, will carry business interruption insurance in such
amounts as may be required by Bank. In the case of insurance on any of the
Collateral, Debtor shall carry insurance in the full insurable value thereof and
cause Bank to be named as loss payee (with a lender's loss payable endorsement)
with respect to all personal property, and additional insured with respect to
all liability insurance, as its interests may appear, with thirty (30) days'
notice to be given Bank by the insurance carrier prior to cancellation or
material modification of such





23










--------------------------------------------------------------------------------
















insurance coverage. Such insurance shall insure the Bank notwithstanding any act
or neglect of Debtor.




Debtor shall cause to be delivered to Bank the insurance policies therefor or in
the alternative, evidence of insurance and at least thirty (30) business days
prior to the expiration of any such insurance, additional policies or duplicates
thereof or in the alternative, evidence of insurance evidencing the renewal of
such insurance and payment of the premiums therefor. Debtor shall direct all
insurers that in the event of any loss thereunder or the cancellation of any
insurance policy, the insurers shall make payments for such loss and pay all
return or unearned premiums directly to Bank and not to Debtor and Bank jointly.




In the event of any loss, Debtor will give Bank immediate notice thereof and
Bank may make proof of loss whether the same is done by Debtor. Bank is granted
a power of attorney by Debtor with full power of substitution to file any proof
of loss in Debtor's or Bank's name, to endorse Debtor's name on any check, draft
or other instrument evidencing insurance proceeds, and to take any action or
sign any document to pursue any insurance loss claim. Such power, being coupled
with an interest, is irrevocable.




In the event of any loss, Bank, at its option, may (a) retain and apply all or
any part of the insurance proceeds to reduce, in such order and amounts as Bank
may elect, the Obligations, or (b) disburse all or any part of such insurance
proceeds to or for the benefit of Debtor for the purpose of repairing or
replacing Collateral after receiving proof satisfactory to Bank of such repair
or replacement, in either case without waiving or impairing the Obligations or
any provision of this Agreement. Any deficiency thereon shall be paid by Debtor
to Bank upon demand. Debtor shall not take out any insurance without having Bank
named as loss payee or additional insured thereon. Debtor shall bear the full
risk of loss from any loss of any nature whatsoever with respect to the
Collateral.




If Debtor fails to obtain insurance as hereinabove provided, or to keep the same
in force, Bank, if Bank so elects, may obtain such insurance and pay the premium
therefor on behalf of Debtor, and require Borrower to pay such expenses on
demand, and such expenses so advanced by Bank shall be part of the Obligations.




4.1.7  

With respect to that portion of the Collateral consisting of Accounts
Receivable, the Debtor, in addition to the foregoing, further warrants and
represents as follows:




(a) Each Account Receivable is a bona fide, valid and legally enforceable
obligation of the Account Debtor in respect thereof and does not represent a
sale on consignment, sale or return, or other similar understanding. Except as
otherwise arising in the ordinary course of business, the right, title and
interest of the Debtor in each Account Receivable is not subject to any defense,
offset, counterclaim, or other claim, nor have any of the foregoing been
asserted or alleged against the Debtor as to any Account Receivable nor will any
of the foregoing, whether or not arising in the ordinary course of





24










--------------------------------------------------------------------------------
















business, have a material adverse effect on the business, financial condition or
results of operations of the Debtor or the aggregate value of the Accounts
Receivable. The amount represented by the Debtor to the Bank as owing by each
Account Debtor in respect of the Accounts Receivable is the correct amount
actually and unconditionally owing by such Account Debtor thereunder.




(b) The address of the chief and principal executive office of Debtor is
Debtor's address set forth in this Agreement. All records pertaining to the
Accounts Receivable (including computer records) and all returns of Inventory
are kept at Debtor's address set forth in this Agreement, and Debtor will notify
Bank no later than 30 days prior to any change in address of the chief and
principal executive office of Debtor or of the change of the location where
records pertaining to Accounts Receivable or returns of Inventory are kept.




(c)

All books, records and documents relating to any of the Accounts Receivable
(including computer records) are and will be genuine and in all respects what
they purport to be; and the amount of each Account Receivable shown on the books
and records of Debtor is and will be the correct amount actually owing or to be
owing at maturity of such Account Receivable.




(d)

The Bank has the immediate absolute and unconditional right to all cash of the
Borrower arising from collections of Accounts Receivable, and all payments on
account of Accounts Receivable, however evidenced, wherever located, regardless
of who is in possession thereof or the form of collection.




(e)

Debtor shall notify Bank if any Accounts Receivable arise out of contracts with
the United States or other department, agency or instrumentality thereof, and
upon request from the Bank the Debtor shall execute any instruments and take any
steps to perfect the assignment of the rights of the Debtor to the Bank and to
insure that all money due or to become due under such contracts shall be
assigned and paid to the Bank, with proper notice having been given, all as
required under the Federal Assignment of Claims Act or any similar act or
regulation.




4.2

If the use of a lockbox is implemented pursuant to the requirements of a
lockbox-full dominion relationship established under the provisions of this
Agreement, Borrower will indicate on all invoices that payments shall be made
directly to the lockbox. At any time following Default, and at the request of
the Bank, Borrower shall notify Account Debtors to the effect that the Accounts
Receivable have been assigned to the Bank and that payments shall be made
directly to the Bank or as the Bank shall otherwise direct. At any time
following Default, the Bank may notify Account Debtors to the effect that the
Accounts Receivable have been assigned to the Bank and that payments shall be
made directly to the Bank or as the Bank shall otherwise direct.  




4.3

The Bank shall have the right to make test verifications of the Accounts
Receivable in any manner and through any medium that it considers advisable, and
the





25










--------------------------------------------------------------------------------
















Debtor agrees to pay the reasonable costs thereof and to furnish all such
assistance and information as the Bank may require in connection therewith. The
Bank may in its own name or in the name of others communicate with Account
Debtors in order to verify with them to the Bank's satisfaction the existence,
amount and terms of any Accounts Receivable.




4.4

The Debtor shall hold its books and records relating to the Accounts Receivable
segregated from all of the Debtor's other books and records in a manner
satisfactory to the Bank; and shall deliver to the Bank promptly, on its
request, true and genuine copies of all invoices, original bills of lading,
documents of title, original contracts, chattel paper, instruments and any other
writings relating thereto and other writings or evidence of performance of
contracts or evidence of shipment or delivery of the merchandise sold or
services rendered in connection therewith; and deliver to the Bank, upon receipt
and without demand, any written obligations of Account Debtors to pay, such as
trade acceptances or promissory notes or the like, received by the Debtor; and
the Debtor will deliver to the Bank promptly at the Bank's request additional
copies of any or all of such papers or writings, and such other information with
respect to any Accounts Receivable as the Bank may in its sole and absolute
discretion deem to be necessary.




4.5

The Debtor shall promptly make, stamp or record such entries or legends on the
Debtor's books and records or on any of the Collateral, as the Bank shall
request, to indicate and disclose that the Collateral has been assigned to the
Bank or that the Bank has a security interest in such Collateral, and to
maintain in the Bank's favor a perfected first priority security interest in all
Accounts Receivable and other Collateral provided to the Bank.   




4.6

The Debtor shall execute and deliver such written assignments of all its
Accounts Receivable as the Bank shall require; provided however that the failure
to execute and deliver such written assignments shall not affect or limit the
Bank's security interest or other rights in and to such Accounts Receivable.




4.7

In the event of any change in the status of an Account Receivable from that
which is Eligible to that which is not, or the rejection of goods, delay in
performance, or claims made in regard to Accounts Receivable, Borrower shall pay
to Bank on demand the unpaid portion of such Account Receivable. Borrower shall
pay to Bank on demand the unpaid portion of any Account Receivable which was
formerly an Eligible Account Receivable and which has been assigned or
transferred to Bank or in which Bank otherwise has an interest if any petition
under the Bankruptcy Code or any similar federal or state statute or a petition
for receivership has been filed by or against the Account Debtor or its property
or if it has made an assignment for the benefit of creditors, unless the unpaid
portion of any former Eligible Account Receivable has been replaced by Borrower
and Borrower remains within the limitation of Borrower's Availability.




     

4.8

In furtherance of the continuing security interest herein contained Debtor will,
upon the creation or acquisition of Collateral, or at such intervals as Bank
requires, provide





26










--------------------------------------------------------------------------------
















Bank with confirmatory assignments in form satisfactory to Bank, copies of
invoices to customers, evidence of shipment and delivery, and such further
information and documentation as Bank may require and Debtor, at Bank's request,
shall deliver to Bank all documents and written instruments constituting or
relating to Collateral. Debtor will take any and all steps and observe such
formalities and will execute and deliver all papers and instruments and do all
things necessary to effectuate this Agreement and facilitate liquidation of
Collateral, including collection of Accounts Receivable. The delivery of any
information and documentation pursuant to this Agreement shall be deemed to be a
certification by Debtor that as of the date of such delivery, such information
and documentation is true and correct in all material respects and does not omit
any material fact required to be stated therein or necessary in order to make
such information and documentation not misleading and shall also be deemed a
certification that Debtor has no knowledge of any Default or Event of Default
under this Agreement.




4.9

At the time any Account Receivable becomes subject to a security interest in
favor of Bank: said Account Receivable shall be a good and valid account
representing an undisputed, unconditional bona fide indebtedness incurred by the
Account Debtor named therein for merchandise sold and delivered, or if so
indicated in the papers delivered to Bank sold and shipped, or sold and held
subject to delivery instructions, or for services theretofore fully performed by
the Debtor for said Account Debtor. There are and shall be no setoff
counterclaims or rights of recoupment against any such Account Receivable; no
agreement under which any deduction or discount may be claimed shall have been
made with Debtor on any such Account Receivable except as indicated in a written
list, statement, or invoice furnished to Bank; and Debtor shall be the lawful
owner of each such Account Receivable and shall have the right to subject the
same to a first and prior security interest in favor of Bank, without limitation
by any agreement or document to which Debtor is a party or by which it is bound.
No such Account Receivable shall have been or shall thereafter be sold, assigned
or transferred to any Person other than Bank or in any way encumbered except to
Bank and no other Person shall have proceeds claims thereto, and the Debtor
shall defend the same against the claims and demands of all persons.




4.10

Debtor hereby constitutes Bank and each of its officers, agents or designees as
Debtor's attorney in fact, with power to endorse the name of Debtor upon any
notes acceptances, checks, drafts, money orders or other evidences of payment or
Collateral that may come into Bank's possession; to sign Debtor's name to any
invoice or bill of lading relating to any Collateral, drafts against Account
Debtors, assignments, verifications and notices to Account Debtors; to send
verifications of Collateral to any Account Debtor; to execute Debtor's name as
well as its own name and to file financing statements and other instruments or
documents; to do all other acts and things necessary to carry out this
Agreement; to receive open and dispose of all mail addressed to Debtor, and to
notify the post office authorities to change the address for delivery of mail
addressed to Debtor to such address as Bank may designate after Default. All
acts of said attorney or designee are hereby ratified and approved, and said
attorney or designee shall not be liable for any acts of commission or omission,
nor for any error of judgment or mistake of fact or law. This power, being
coupled with an interest, is irrevocable while any Obligations shall remain
unpaid. Debtor authorizes Bank to file in its own name as secured party any
financing





27










--------------------------------------------------------------------------------
















statement under the Uniform Commercial Code which Secured Party deems necessary
or advisable to perfect the security interests which it is intended that Bank
have under this Agreement. The Debtor acknowledges that it is not authorized to
file any financing statement or amendment or termination statement without prior
written consent of the Bank and agrees that it will not do so without the prior
written consent of the Secured Party.




4.11

Debtor subordinates to the payment of any Obligations due or to become due to
Bank from Account Debtors on Collateral, any and all sums then and thereafter
due and become due to Debtor from such Account Debtors, waiving and postponing
all rights with respect thereto until such Obligations to Bank shall have been
fully discharged.

 

4.12

Bank may, without notice to or consent from Debtor, sue upon or otherwise
collect, extend the time of payment of, or compromise or settle for cash, credit
or otherwise, on any terms, any Accounts Receivable or any security or insurance
applicable thereto, which is hereby assigned to Bank, and release any Account
Debtor thereon, or accept the return of any merchandise, all without affecting
in any way the liability of Debtor hereunder.




4.13

Other than in the ordinary course of business Debtor shall not without the
consent of Bank, compromise or adjust any Account Receivable (or extend the time
for payment thereof) grant any additional discounts, allowances or credits
thereon, or accept the return of any merchandise.




4.14

In the event that any of the Collateral consists of chattel paper, notes and
other instruments and negotiable documents, the Debtor shall, at any time and
from time to time upon request by the Bank, endorse and deliver the same to the
Bank.




4.15

It is expressly agreed that the Bank shall not have any responsibility or
liability under any contract in which the Bank has been granted an interest by
reason of or arising out of this Agreement or the receipt by the Bank of any
payment relating to any such contract pursuant hereto, nor shall the Bank be
required or obligated in any manner to perform or fulfill any of the
responsibilities of any other party under or pursuant to any such contract, or
to make any payment, or to make any inquiry as to the nature or the sufficiency
of any payment received by it or the sufficiency of any performance by any party
under any such contract, or to present or file any claim, or to take any action
to collect or enforce any performance or the payment of any amounts which may
have been assigned or pledged to it or to which it may be entitled at any time.




4.16

Debtor shall ensure that all real properties at which any Collateral is located
remains in compliance with all Environmental Laws and Debtor shall not place or
permit to be placed any hazardous substances (as defined by any Environmental
Law) on any such real property except as permitted by applicable law or
appropriate governmental authorities. Debtor shall defend and indemnify Bank and
hold Bank and its employees, agents, directors and officers harmless from and
against all loss, liability, damage and expense, claims, costs, fines and
penalties, including attorney's fees, suffered or incurred by Bank under or on
account of any Environmental Laws, including, without limitation, the assertion





28










--------------------------------------------------------------------------------
















of any Lien thereunder, with respect to any release of a reportable quantity of
any hazardous substances at the real property (any such event being hereinafter
referred to as a "Hazardous Discharge"), the presence of any hazardous
substances affecting the real property, whether or not the same originates or
emerges from the real property or any contiguous real estate, including any loss
of value of the real property as a result of the foregoing. Debtor's obligations
hereunder shall arise upon the discovery of the presence of any hazardous
substances at the real property, whether or not any federal, state, or local
environmental agency has taken or threatened any action in connection with the
presence of any hazardous substances. Debtor's obligation and the
indemnifications hereunder shall survive the termination of this Agreement or
any Loan Facility. For purposes of this Section, all references to real property
shall be deemed to include all of Debtor's right, title and interest in and to
its owned and leased premises.




4.17

 The Bank shall have full power, in its sole and absolute discretion and without
notice, to consent to the substitution, exchange, or release of all or any part
of the Collateral, whether or not other collateral, if any, received by the Bank
upon such substitution, exchange, or release shall be of the same or different
character or value than the Collateral so substituted, exchanged or released,
and whether or not the Bank receives any value for any such action.




SECTION 5.  REPRESENTATIONS AND WARRANTIES




In order to induce the Bank to enter into this Agreement and, among other
things, make Advances from the Loan Facility, the Borrower hereby represents,
warrants, covenants and agrees as follows:




5.1

Borrower is presently in a financial condition which will enable it to fulfill
all of its obligations under the Loan Documents.




5.2

The Borrower has previously delivered to the Bank a certificate signed by the
Borrower and entitled "Perfection Certificate" (the "Perfection Certificate").
The Borrower represents and warrants to the Bank as follows:(a) the Borrower's
exact legal name is that indicated on the Perfection Certificate and on the
signature page hereof, (b) the Borrower is an organization of the type and
organized in the jurisdiction set forth in the Perfection Certificate, (c) the
Perfection Certificate accurately sets forth the Borrower's organizational
identification number or accurately states that the Borrower has none, (d) the
Perfection Certificate accurately sets forth the Borrower's place of business
or, if more than one, its chief executive office as well as its mailing address
if different and (e) all other information set forth on the Perfection
Certificate pertaining to the Borrower is accurate and complete.




 5.3.

The Borrower covenants with the Bank as follows: (a) without providing at least
30 days prior written notice to the Bank, the Borrower will not change its name,
its place of business or, if more than one, chief executive office, or its
mailing address or organizational identification number if it has one, (b) if
the Borrower does not have an organizational identification number and later
obtains one, the Borrower shall forthwith





29










--------------------------------------------------------------------------------
















notify the Bank of such organizational identification number, and (c) the
Borrower will not change its type of organization, jurisdiction of organization
or other legal structure.




5.4

Borrower was duly formed and is in good standing under the laws of the state of
its formation, and utilizes no names other than as set forth in this Agreement.
Borrower has all requisite power and authority (i) to execute and deliver the
Loan Documents, and to consummate the transactions and perform its obligations
thereunder; (ii) to own and operate its properties and assets and to carry on
the business now conducted or as now contemplated; and (iii) is qualified or
authorized to do business and is in good standing in all jurisdictions wherein
the character of the property owned or the nature of the business conducted by
Borrower makes such qualification or authorization necessary.




5.5

The execution and delivery of, and the consummation of the transactions
contemplated under, the Loan Documents have been duly authorized and approved
and no other actions or proceedings on the part of Borrower are necessary or
required under the laws of the State of New York and all other jurisdictions
which may have an effect on the validity and enforceability of the Loan
Documents.




5.6

The Loan Documents delivered or to be delivered by Borrower are legal, valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms.  




5.7

The execution, delivery and performance of the Loan Documents will not (i)
violate any provision of any existing law, statute, rule, regulation or
ordinance, (ii) conflict with, result in a breach of or constitute a default
under (a) the certificate of incorporation or by-laws of Borrower or (b) any
order, judgment, award or decree of any court, governmental authority, bureau or
agency, (iii) result in the creation or imposition of any Lien or encumbrance
upon any of the property of Borrower immediately, with the passage of time or
with the giving of notice and the passage of time, under any contract, agreement
or instrument to which Borrower is a party or by which Borrower is bound, (iv)
result in the acceleration of any obligation under any mortgage, lien, lease,
franchise, license, permit, agreement, instrument, order, award, judgment, or
decree, or in the termination of any license, franchise, lease, or permit to
which Borrower is a party or by which it is bound, or (v) violate or conflict
with any other restriction of any kind or character to which Borrower is
subject.




5.8

 There is no known claim, loss, contingency, litigation, or proceeding whether
or not pending, threatened or imminent against or otherwise affecting Borrower
that involves the possibility of any judgment or liability not fully covered by
insurance or that may result in a Material Adverse Effect in the business,
properties, or condition of Borrower, or which may result in an adverse change
in the ability of Borrower to fully perform under the Loan Documents.




5.9

 To the best of its knowledge, Borrower has complied with all applicable
statutes, regulations, rules, ordinances, court decrees and other directives of
the United





30










--------------------------------------------------------------------------------
















States of America, and all states, counties, municipalities, agencies and
governmental authorities having jurisdiction over Borrower and/or its
operations.




5.10

 Borrower is not in default in any material respect in the payment or
performance of any of its obligations or in the performance of any mortgage,
indenture, lease, contract or other agreement or undertaking to which it is a
party or by which it or any of its properties or assets may be bound, and no
default thereunder has occurred and is continuing.  Borrower is not in default
under any order, award or decree of any court, arbitrator, or governmental
authority binding upon or affecting it or by which any of its properties or
assets may be bound or affected, and no such order, award or decree, if any,
materially adversely affects the ability of Borrower to carry on its business as
presently conducted or to perform its obligations under the Loan Documents.




5.11

 No litigation, investigation or proceeding of or before any court, arbitrator
or governmental authority is currently pending, nor, to the knowledge of
Borrower, threatened, against the Borrower or any of its properties and
revenues, which, if adversely determined, would materially adversely affect the
business, operations, financial condition or results of operations of Borrower.
Borrower shall notify Bank in writing within 10 days of any claim, litigation,
action, proceeding or event which may result in a Material Adverse Effect in the
business, properties or condition of Borrower.




5.12

All federal, state and other tax returns of Borrower required by law to be filed
have been duly filed or extensions obtained. All federal, state and other taxes,
assessments and governmental charges or levies upon Borrower or any of its
properties, income, profits or assets which are due and payable have been paid
or provided for, except such tax returns the non-filing of which, and such taxes
the nonpayment of which, would not have a Material Adverse Effect upon the
business, assets, liabilities, financial condition, results of operation or
business prospects of Borrower and except for such taxes and assessments which
the Borrower is disputing in good faith and for which Borrower has established
adequate reserves for the payment of such disputed taxes or assessments.
Borrower shall cause all future tax returns to be timely filed or extensions
obtained therefor, and all future taxes and assessments to be paid when due.




5.13

All filings on the part of Borrower required by the Securities and Exchange
Commission, its rules and regulations, have been filed, and Borrower shall cause
all future filings to be timely filed.




5.14

Where financial statements have been given to the Bank, and are to be given in
the future, such financial statements, together with the related schedules and
notes,  shall fairly present the financial position and results of operations
and changes in cash flows of Borrower on the date and for the period involved,
and will have been prepared in conformity with GAAP applied on a consistent
basis throughout the periods involved in all material respects. Such financial
statements make full and adequate provision for all obligations, liabilities and
commitments, fixed and contingent, of Borrower as of the date of the financial
statements.





31










--------------------------------------------------------------------------------



















5.15

All property owned or utilized by Borrower, as well as all operations of
Borrower, is in compliance and will continue to be in compliance with all
federal, state, county, municipal and regulatory agency laws, rules,
regulations, and ordinances including, but not limited to, all Environmental
Laws.




5.16

Without the prior written consent of the Bank, Borrower shall not merge or
consolidate with or sell, assign, lease or otherwise dispose of all or
substantially all of its assets whether now owned or hereafter acquired; acquire
all or substantially all the assets or the business of any Person; or effectuate
a change in current management unless such change includes Andrew Gordon and
David Gordon as part of management.




5.17

Borrower is solvent, able to pay its debts as they mature, has capital
sufficient to carry on its business and all businesses in which it is about to
engage, and (i) as of the date of this Agreement, the fair present saleable
value of its assets, calculated on a going concern basis, is in excess of the
amount of its liabilities and (ii) subsequent to the date of this Agreement, the
fair saleable value of its assets (calculated on a going concern basis) will be
in excess of the amount of its liabilities.




5.18

Borrower is in compliance in all respects with the applicable provisions of
ERISA and all regulations issued thereunder. As of the date hereof, no employee
benefit plan ("Plan") as defined by ERISA, maintained by Borrower or under which
Borrower could have any liability under ERISA (i) has failed to meet minimum
funding standards established under ERISA, (ii) has failed to comply in a
material respect with all applicable requirements of ERISA and of the Internal
Revenue Code, including all applicable rulings and regulations thereunder, (iii)
has engaged in or been involved in a prohibited transaction under ERISA or the
Internal Revenue Code which would subject Borrower to any material liability, or
(iv) has been terminated if such termination would subject Borrower to any
material liability. Borrower has timely made all contributions when due, and no
event has occurred triggering a claim against Borrower for withdrawal liability
with respect to any Plan.




5.19

Borrower has obtained all Consents necessary to carry on its business, and is
not knowingly in violation of any applicable statute, regulation or ordinance in
any respect which could reasonably be expected to have a Material Adverse
Effect.




5.20

Bank shall have the unrestricted right at any time and from time to time, and
without the consent of or notice to Borrower, to grant to one or more banks or
other financial institutions (each, a "Participant") participating interests in
Bank's obligation to lend hereunder and/or any or all of the Loans held by Bank
hereunder. In the event of any such grant by Bank of a participating interest to
a Participant, whether or not upon notice to Borrower, Bank shall remain
responsible for the performance of its obligations hereunder and Borrower shall
continue to deal solely and directly with Bank in connection with Bank's rights
and obligations hereunder. Bank may furnish any information concerning Borrower
in its possession from time to time to prospective Participants, provided that
Bank shall





32










--------------------------------------------------------------------------------
















require any such prospective Participant to agree in writing to maintain the
confidentiality of such information.

  

5.21

Borrower agrees that immediately upon becoming aware of any development or other
information outside the ordinary course of business and excluding matters of a
general economic, financial or political nature which would reasonably be
expected to have a Material Adverse Effect it shall give to Bank telephonic
notice specifying the nature of such development or information and such
anticipated effect. In addition, such verbal communication shall be confirmed by
written notice thereof to Bank on the same day such verbal communication is made
or the next Business Day thereafter.




5.22

Borrower shall give thirty (30) days prior written notice to Bank of any changes
in the location of any of its respective places of business, of the places where
records concerning its Accounts or where its Inventory or other Collateral are
kept, or the establishment of any new, or the discontinuance of any existing
place of business or location, where Inventory or other Collateral is kept;
provided that Borrower may not establish any place of business outside of the
United States.




5.23

Borrower shall provide Bank with written notice of any letters of credit for
which Borrower is the beneficiary. Borrower shall execute and deliver (or cause
to be executed or delivered) to Bank, all documents and agreements as Bank may
require in order to obtain and perfect its security interest in such letter of
credit rights.




5.24

Borrower shall not:




(a) Become liable upon the obligations of any Person by assumption, endorsement
or guaranty thereof or otherwise (other than to Bank) except the endorsement of
checks in the ordinary course of business; pledge Bank's credit on any purchases
or for any purpose whatsoever or use any portion of any Advance in or for any
business other than Borrower's business; make advances, loans or extensions of
credit to any Person, including without limitation, any parent, Subsidiary or
Affiliate;




 (b) Substantially change the nature of the business in which it is presently
engaged, nor except as specifically permitted hereby, purchase or invest,
directly or indirectly, in any assets or property other than in the ordinary
course of business for assets or property which are useful in, necessary for and
are to be used in its business as presently conducted.




 (c)  Directly or indirectly, purchase, acquire or lease any property from, or
sell, transfer or lease any property to, or otherwise deal with, any Affiliate,
except transactions in the ordinary course of business, on an arm's-length basis
on terms no less favorable than terms which would have been obtainable from a
Person other than an Affiliate.








33










--------------------------------------------------------------------------------
















 (d)  Change its fiscal year or make any significant change (i) in accounting
treatment and reporting practices except as required by GAAP or (ii) in tax
reporting treatment except as required by law.




 (e)  If a registered organization, change its jurisdiction of organization.




 (f)  Amend, modify or waive any term or material provision of its Certificate
of Incorporation or By-Laws without the prior consent of the Bank, which consent
shall not be unreasonably withheld or delayed.




5.25

All information, reports and other papers and data furnished to the Bank were,
at the time the same were so furnished, complete and correct in all material
respects. No document furnished or statement made to the Bank in connection with
the negotiation, preparation or execution of the Loan Documents contains or will
contain any untrue statement of material fact or omits or will omit to state a
material fact necessary in order to make the statements contained therein not
misleading. No fact is known to Borrower which has had or may in the future have
a materially adverse effect upon the Borrower's business, assets, liabilities,
condition, financial or otherwise, or results of operations that has not been
set forth in the financial statements furnished to the Bank or other reports or
other papers or data otherwise disclosed in writing to the Bank.




5.26

All patents, patent applications, trademarks, trademark applications, service
marks, service mark applications, copyrights, copyright applications, design
rights, tradenames, assumed names, trade secrets and licenses owned or utilized
by Borrower are set forth on Schedule B, are valid and have been duly registered
or filed with all appropriate governmental authorities and constitute all of the
Intellectual Property rights which are necessary for the operation of its
business; there is no objection to or pending challenge to the validity of any
such patent, trademark, copyright, design right, tradename, trade secret or
license and Borrower is not aware of any grounds for any challenge. Each patent,
patent application, patent license, trademark, trademark application, trademark
license, service mark, service mark application, service mark license, design
right, copyright, copyright application and copyright license owned or held by
Borrower and all trade secrets used by Borrower consist of original material or
property developed by Borrower or was lawfully acquired by Borrower from the
proper and lawful owner thereof. Each of such items has been maintained so as to
preserve the value thereof from the date of creation or acquisition thereof.
With respect to all software used by Borrower, such party is in possession of
all source and object codes related to each piece of software or is the
beneficiary of a source code escrow agreement.




5.27

Borrower is not party to any contract or agreement the performance of which
could have a Material Adverse Effect. Borrower has not agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien which is not a Permitted Lien. Borrower is not involved in any labor
dispute; there are no strikes or walkouts or union organization of Borrower's
employees threatened or in existence and no labor contract is scheduled to
expire during the term of this Agreement. Borrower is not engaged, nor will it





34










--------------------------------------------------------------------------------
















engage, principally or as one of its important activities, in the business of
extending credit for the purpose of "purchasing" or "carrying" any "margin
stock" within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect. No part of the proceeds of any Advance
will be used for "purchasing" or "carrying" "margin stock" as defined in
Regulation U of such Board of Governors.




5.28

All representations and warranties of Borrower contained in this Agreement and
the other Loan Documents shall be true at the time of Borrower's execution of
this Agreement and the other Loan Documents, and shall survive the execution,
delivery and acceptance thereof by the parties thereto and the closing of the
transactions described therein or related thereto.




5.29

In the event that any change in applicable law, regulation, condition, directive
or interpretation occurs which (i) subjects the Bank to any tax with respect to
any amount paid or to be paid to the Bank under the Loan Documents or changes
the basis of taxation of payments to the Bank on any amounts payable under the
Loan Documents (other than any tax measured by or based upon the overall net
income of the Bank); or (ii) imposes, modifies or deems applicable any capital
adequacy, capital maintenance, reserve or deposit requirements against the
assets held by the Bank in connection with advances or payments to the Bank
pursuant to the Loan Documents; or (iii) imposes upon the Bank any other
condition with respect to any amounts paid or payable to or by the Bank; and the
result of any of the foregoing is to increase the cost to the Bank of making any
Loans or extensions of credit under the Loan Documents, or to reduce the rate of
return on the Bank's capital to a level below that which the Bank would have
achieved but for such event, then and in such event the Bank shall deliver to
the Borrower written notice of the happening of such event, and the Bank shall
be entitled to adjust the terms of the Loan Documents to make up any increased
cost or reduction of payment or return experienced by the Bank as a result of
such event. Such notice shall contain the statement of Bank with regard to any
such amount or amounts which shall, in the absence of manifest error, be binding
upon Borrower. In determining such amount, Bank may use any reasonable method of
averaging and attribution that it deems applicable.




5.30

Borrower warrants and represents that all information set forth on Schedule B
annexed hereto and made a part hereof is true and accurate as of the date
hereof.




5.31

Anti-Terrorism Laws.




(a)

General.




Neither Borrower, nor any of its Affiliates is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.








35










--------------------------------------------------------------------------------
















(b)

Executive Order No. 13224.




Neither Borrower, nor any of its Affiliates or their respective agents acting or
benefiting in any capacity in connection with the Loans, letters of credit or
other transactions hereunder, is any of the following (each a “Blocked Person”):




(i)

a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;




(ii)

a Person owned or controlled by, or acting for or on behalf of, any Person that
is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;




(iii)

a Person or entity with which any lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;




(iv)

a Person or entity that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;




(v)

a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or




(vi)

a Person or entity who is affiliated or associated with a person or entity
listed above.




(c)

Blocked Person or Transactions.  Neither Borrower, nor to Borrower’s knowledge
any of its agents acting in any capacity in connection with any Loans, letters
of credit or other transactions hereunder (i) conducts any business or engages
in making or receiving any contribution of funds, goods or services to or for
the benefit of any Blocked Person, or (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224.




(d)

Trading with the Enemy.  Borrower has not engaged, nor does it intend to engage,
in any business or activity prohibited by the Trading with the Enemy Act.







SECTION 6.  ADDITIONAL CONDITIONS, COVENANTS AND REQUIREMENTS




6.1  Field Examinations. Borrower will permit the Bank and its agents and
representatives, at any time and from time to time during normal business hours
and without undue disruption to Borrower's business, to (i) visit and inspect
the premises and the properties of Borrower and the Collateral, (ii) inspect and
make extracts from the books





36










--------------------------------------------------------------------------------
















and records of Borrower, and (iii) discuss with Borrower's officers, employees
and accountants any and all matters with respect to the business, assets,
liabilities, financial condition, results of operations and business prospects
of the Borrower. Such audits or field examinations are expressly authorized by
Borrower, and shall include two (2) field examinations per year unless an Event
of Default has occurred. The cost of any activities of the Bank hereunder shall
be paid by Borrower as invoiced by the Bank. The cost of all field examinations
thereafter required by the Bank shall be borne by the Borrower based on $850.00
per man per day plus out of pocket expenses.

 

6.2

Financial Reporting Requirements and Statements. Borrower shall comply with the
following requirements:




6.2.1  Borrower shall provide to the Bank, within 120 days after the end of each
fiscal year (October 31st) of Borrower, its balance sheet as at the end of such
fiscal year, and its statement of income and retained earnings and statement of
cash flow for such fiscal year, prepared and certified in accordance with GAAP
by independent certified public accountants of recognized standing selected by
Borrower and satisfactory to the Bank. The Borrower’s current certified public
accountants are satisfactory to the Bank. Borrower shall submit with each
financial statement required hereunder, a certificate reflecting Borrower's
calculation of Borrower's compliance with all financial covenants required
hereunder together with a certification by the chief financial officer of
Borrower stating that there then exists no Default under the Loan Documents and
no event which, with the giving of notice or lapse of time, or both, would
constitute an event of default under any of the Loan Documents or any other
material agreement to which Borrower is a party ("Financial Statement
Calculation and Certification"). The financial statements included in the
Borrower’s Annual Report Form 10K as filed with the SEC shall meet the
requirements of this section 6.2.1.    




6.2.2

Borrower shall provide to the Bank, within 120 days after the end of each fiscal
year of Borrower, true and signed copies of federal tax returns, complete with
all schedules and attachments, filed by Borrower, except if filed earlier in
which case Bank shall be furnished with such copies within 30 days of filing. If
Borrower is on extension for the filing of any tax return, Bank shall be
furnished with, within 30 days of filing, a true copy of any such extension and,
thereafter, Bank shall be provided with a true and signed copy of each such
filed tax return, complete with all schedules and attachments within 10 days of
filing.




6.2.3  Commencing as of fiscal quarter ending January 31, 2009,  Borrower shall
provide to the Bank, within 60 days after the end of each fiscal quarter of
Borrower, its balance sheet as at the end of such quarter, and its statement of
income and retained earnings and statement of cash flow for such quarter,
prepared in accordance with GAAP and reviewed by the Borrower’s independent
certified public accountants of recognized standing selected by Borrower and
satisfactory to the Bank. The Borrower’s current certified public accountants
are satisfactory to the Bank. Borrower shall submit a Financial Statement
Calculation and Certification with each financial statement required hereunder.





37










--------------------------------------------------------------------------------
















The financial statements included in the Borrower’s Report Form 10Q as filed
with the SEC shall meet the requirements of this section 6.2.3.    

 




6.2.4  Commencing as of the first full month after execution of this Agreement,
Borrower shall provide to the Bank, within 30 days after the end of each month,
Borrower’s balance sheet as at the end of such month, and its statement of
income and retained earnings and statement of cash flow for such month, prepared
by Borrower's management, together with an attestation statement of the chief
financial officer of Borrower.




6.3

Other Reporting Requirements. Borrower shall comply with the following
conditions:




6.3.1  Borrower shall provide to the Bank, on the 15th day and the last day of
each month, a detailed aging report setting forth the amount due and owing on
each of Borrower's Accounts Receivable on Borrower's books at such time,
together with a reconciliation report satisfactory to the Bank showing all
sales, collections, payments and adjustments to accounts receivable on
Borrower's books at such time.




6.3.2  Borrower shall provide to the Bank, , on the 15th day and the last day of
each month, a detailed listing and summary of the Inventory on Borrower's books
at such time, and including quantities, values, and location.




6.3.3  Borrower shall provide to the Bank, on the 15th day and the last day of
each month, Borrower's sales journal, cash receipts journal, and credit memos.




6.3.4  Borrower shall provide to the Bank, on the 15th day and the last day of
each month, a Borrowing Base Certificate together with Borrower’s Accounts
Receivable aging and Inventory report.




6.3.5  Borrower shall provide to the Bank, within 15 days of the end of the
previous month, a detailed aging report setting forth the amount due and owing
on each of Borrower's accounts payable on Borrower's books as of the close of
the preceding month.




6.3.6  Borrower shall provide to the Bank prompt notice of any change in the
status of an Account Receivable from that which is Eligible to that which is
not, and the rejection of goods, delay in performance, or claims made in regard
to Accounts Receivable.




6.4

Borrower shall comply with the following financial covenants:




6.4.1   Leverage; Debt to Tangible Net Worth ratio: Commencing at fiscal year
end October 31, 2009, the Borrower shall have attained and shall maintain at all
times thereafter a ratio of Debt to Tangible Net Worth in a proportion not to
exceed 2.0 to 1.  In applying this ratio, the term "Debt" as numerator in the
ratio equation shall mean the total





38










--------------------------------------------------------------------------------
















liabilities of the Borrower whether demand, installment, contingent, secured,
unsecured, guaranteed, endorsed, or assumed all determined in accordance with
GAAP, less Subordinated Debt. The term "Tangible Net Worth" as denominator in
the ratio equation shall have the same meaning as set forth in paragraph 6.4.2.




6.4.2   Tangible Net Worth:  As of fiscal year end October 31, 2009, the
Borrower shall have attained a Tangible Net Worth of not less than
$8,350,000.00, which amount shall not decrease during fiscal year 2010. As of
fiscal year end October 31, 2010, the Borrower shall have attained a Tangible
Net Worth of not less than $9,250,000.00, and for each fiscal year thereafter,
Borrower shall maintain at all times during said fiscal year a Tangible Net
Worth of not less than the Tangible Net Worth reflected on the prior fiscal year
end reviewed financial statement; provided, however, for every fiscal year end
after October 31, 2010 the Borrower’s Tangible Net Worth at the fiscal year end
shall not be less than the Tangible Net Worth as of the prior year end plus 50%
of the Borrower’s net profit for the current fiscal year. In applying this
requirement, the term "Tangible Net Worth" shall mean, as of the time of any
determination thereof, the Borrower's net worth as reported on Borrower's
financial statements, plus loans subordinated in favor of the Bank, less the
total of loans or advances to its officers and affiliated companies, goodwill,
licenses, patents, copyrights, trademarks, tradenames, unamortized debt discount
and expense, or organizational expenses and other like intangible assets and
other items that would be characterized as intangible assets in accordance with
GAAP. It is further required that the resultant Tangible Net Worth from the
above computation shall be increased on a dollar for dollar basis for each
dollar of equity contributed to the Borrower.




6.4.3 Minimum Working Capital. The Borrower shall maintain working capital of
not less than $4,000,000.00 at all times. The term "working capital" hereunder
is defined as the difference between Current Assets and Current Liabilities.
 "Current Assets" at a particular date, shall mean all cash, cash equivalents,
accounts and inventory of Borrower and all other items which would, in
conformity with GAAP, be included under current assets of Borrower as at such
date; provided, however, that such amounts shall not include (a) any amounts for
any Indebtedness owing by an Affiliate of Borrower, unless such Indebtedness
arose in connection with the sale of goods or rendition of services in the
ordinary course of business and would otherwise constitute current assets in
conformity with GAAP, (b) any shares of stock issued by an Affiliate of
Borrower, or (c) the cash surrender value of any insurance policy. "Current
Liabilities" at a particular date, shall mean all amounts which would, in
conformity with GAAP, be included under current liabilities on the balance sheet
of Borrower, as at such date, but in any event including , without limitation,
the amounts of (a) all Indebtedness of Borrower payable on demand not more than
twelve (12) months after such date, (b) any payments in respect of any
Indebtedness of Borrower (whether installment, serial maturity, or otherwise)
required to be made not more than twelve (12) months after such date, (c) all
reserves in respect of liabilities or Indebtedness payable on demand not more
than twelve (12) months after such date, and (d) all accruals for federal or
other taxes measured by income payable within a twelve (12) month period.








39










--------------------------------------------------------------------------------
















6.4.4  Net Profit.  As of fiscal year end October 31, 2009, Borrower shall have
attained net profit of not less than $500,000.00. For fiscal year end October
31, 2010, and for each fiscal year thereafter, Borrower shall reflect a net
profit of not less that $900,000.00, and shall not experience a net loss as at
any fiscal year end as reflected in Borrower's certified fiscal year end
statements.




6.4.5  Distributions. Except as otherwise provided herein, Borrower shall not
declare, pay or make any dividend or distribution on any shares of the common
stock or preferred stock of Borrower (other than dividends or distributions
payable in its stock, or split-ups or reclassifications of its stock) or apply
any of its funds, property or assets to the purchase, redemption or other
retirement of any common or preferred stock, or of any options to purchase or
acquire any such shares of common or preferred stock of Borrower.  Anything to
the contrary notwithstanding, Borrower shall be permitted to acquire shares of
the common stock or preferred stock of Borrower pursuant to its existing plan
for such acquisition (which has been furnished to and reviewed by the Bank),
provided that no acquisition of shares shall result in the occurrence of an
Event of Default.  




6.4.6  Employee Loans. Borrower shall not make loans to employees in excess of
the aggregate amount of $25,000.00 in any fiscal year without the prior written
consent of the Bank in its sole discretion.




6.4.7

Limitations on inter-company transactions. There shall be no inter-company
transactions with any Non-Borrower Affiliates or Subsidiaries (including any
such entities identified in Schedule B-8), in excess of $750,000.00.  




In the event that Borrower shall violate any of the aforesaid covenants, then
for such time period during which a covenant violation exists the Contract Rate
hereunder shall be increased by one percent (1.0%). Anything to the contrary
notwithstanding, the Bank reserves the right to declare that an Event of Default
under this Agreement has occurred attributable to any such covenant violation
irrespective of the increase in the Contract Rate hereunder. If the Default Rate
has been implemented pursuant to this Agreement, then in such event the
additional covenant violation increased interest rate hereunder shall not be
applied in addition to the Default Rate.




6.5

Borrower shall provide to the Bank immediately upon demand (i) certificates of
insurance for all policies of insurance to be maintained by Borrower pursuant to
this Agreement; (ii) an estoppel certificate executed by an authorized officer
of Borrower indicating that there then exists no Default under the Loan
Documents and no event which, with the giving of notice or lapse of time, or
both, would constitute an event of default under any agreement to which Borrower
is a party; (iii) all original and other documents evidencing right to payment,
including but not limited to invoices, original orders, shipping and delivery
receipts; and (iv) all information received by Borrower affecting the financial
status or condition of any Account Debtor.








40










--------------------------------------------------------------------------------
















6.6

Borrower shall promptly provide to the Bank such additional financial
information, data and documents, in form reasonably satisfactory to the Bank, as
may be reasonably requested from time to time by the Bank.




6.7

Capital Expenditures. There shall be no limitation with respect to Capital
Expenditures of the Borrower provided that no single or series of Capital
Expenditures during any fiscal year shall result in the violation of any
financial covenant prescribed in this Agreement or otherwise cause an Event of
Default to occur.

 

6.8

Minimum Deposit. The Borrower shall maintain with Bank average collected demand
deposit balances equal to $250,000.00 (the "Minimum Deposit"). Furthermore, if
the Borrower does not maintain the Minimum Deposit, Borrower shall pay to Bank,
on a quarterly basis, a deficiency fee equal to the Contract Rate plus three
percent (3.0%) multiplied by the difference between (i) Borrower's actual
average collected balances maintained with the Bank during such period and (ii)
the Minimum Deposit. The Borrower shall maintain its main operating account and
all other business accounts with the Bank unless otherwise expressly authorized
by the Bank.




6.9

Collateral Management Fee. N/A




6.10

Lockbox Fee.  If a lockbox is implemented hereunder, the Borrower shall pay to
the Bank a monthly lockbox fee (the "Lockbox Fee") in the amount of $625.00 for
each month, subject to adjustment in accordance with the operations experience
and the Lockbox Agreement (as referenced herein) until all Obligations have been
paid in full and the Loan Facility has been terminated under the Loan Documents.




6.11

 Prepayment Premium.  In the event that the Loan Facility is terminated by the
Borrower at any time prior to a Maturity Date, whether of the Initial Term or
any Renewal Term, the Borrower shall pay to the Bank a prepayment premium upon
the occurrence of such event (a "Prepayment Event") equal to two percent (2.0%)
of the Maximum Revolving Advance Amount in effect at such time if the Prepayment
Event occurs in the first year of the Initial Term, and one percent (1.0%) of
the Maximum Revolving Advance Amount in effect at such time if the Prepayment
Event occurs in any remaining year of the Initial Term or in any Renewal Term.
Borrower shall be responsible for the payment of all monthly fees prescribed for
the Loan Facility under the terms of this Agreement as if the Loan Facility
continued to its scheduled Maturity Date.

 

6.12

 Annual Loan Facility Fee.  On the yearly anniversary date of the execution of
this Agreement, Borrower shall pay to the Bank a facility fee (“Facility Fee”)
in an amount equal to (i) 0.5% of the Maximum Revolving Advance Amount in effect
on the first anniversary date, (ii) and 0.25% of the Maximum Revolving Advance
Amount in effect on each anniversary date thereafter including each year of a
Renewal Term.








41










--------------------------------------------------------------------------------
















6.13

Commitment/Closing Fee. N/A  




6.14

 Overadvances. If at any time (either contrary to the Bank's intention, as the
result of Eligible Accounts Receivable thereafter becoming ineligible, or with
Bank's consent, as the result of Bank making additional advances in its
discretion that cause a temporary Overadvance, (as hereinafter defined), the
amount of Obligations exceeds Borrower's Availability (such excess being
hereinafter referred to as an "Overadvance"), Borrower shall (i) in the case of
an unintentional Overadvance, on notification of such fact by Bank, forthwith
pay to Bank such amount as will eliminate the Overadvance; and (ii) in the case
of an Overadvance with the Bank's consent, pay to the Bank, on the date
specified by the Bank, such amount as will eliminate the Overadvance. At the end
of any month in which any Overadvance has occurred, Borrower shall be charged an
Overadvance Fee equal to one percent (1.0%) of the maximum Overadvance occurring
during such month.  Anything to the contrary notwithstanding, until such time as
the maximum principal amount of the Line of Credit is increased to
 $5,250,000.00, the Borrower shall be permitted to incur Overadvances in an
amount not exceeding $250,000.00 at any one time without incurring any
Overadvance Fee.  At such time as the maximum principal amount of the Line of
Credit is increased to $5,250,000.00 and thereafter, the Overadvance Fee shall
be charged with respect to all Overadvances.  




6.15

 Unused Line Fee:  Borrower shall pay to the Bank an unused line fee (the
"Unused Line Fee") which shall be earned monthly effective as of the 1st day of
each month and shall be in an amount equal to one eighth percent (0.13%) of the
difference between the Maximum Revolving Advance Amount and the average
outstanding Obligations during such month. This fee shall be debited monthly in
arrears by the Bank from the Borrower's account, and represents compensation to
the Bank for its funding and other costs and expenses relating to Borrower's
anticipated borrowing requirements, the amounts of which are not readily
calculable.




6.16

Operating Accounts:  Borrower agrees to maintain its principal operating account
with the Bank. Borrower shall be permitted to maintain payroll accounts at other
banks.




6.17

Borrower nor their agents shall (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224; (iii) engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224, the USA
Patriot Act or any other Anti-Terrorism Law; or (iv) engage in any business or
activity in violation of the Trading with the Enemy Act.  Borrower shall deliver
to the Bank any certification or other evidence requested from time to time by
any lender in its sole discretion, confirming Borrower’s compliance with this
Section.  





42










--------------------------------------------------------------------------------



















SECTION 7. CLOSING AND CONDITIONS PRECEDENT TO ADVANCES




    Closing under this Agreement is subject to the following conditions
precedent (all instruments, documents and agreements to be in form and substance
satisfactory to Bank and Bank's counsel):




7.1

Resolutions, Opinions, and Other Documents: Borrower shall have delivered, or
caused to be delivered to Bank, or Bank shall have received the following:




a.

this Agreement, and each of the other Loan Documents all properly executed;




b.

any other documents to be executed and/or delivered by Borrower or any other
Person pursuant to this Agreement;




          

c.

certified copies of (i) resolutions of Borrower's board of directors authorizing
the execution, delivery and performance of this Agreement, and each of the other
Loan Documents required to be delivered pursuant to this Agreement and (ii)
Borrower's articles or certificate of incorporation and by-laws;




          

d.

an incumbency certificate for Borrower identifying all officers, with specimen
signatures, authorized to execute the Loan Documents;




          

e.

insurance certificates in form satisfactory to the Bank;




        

f.

all searches and certificates;




g.

such other documents reasonably required by Bank;




h.

Borrower shall have a Borrower's Availability of not less than $500,000.00 at
closing after the payment of all obligations of Borrower under the terms of the
Loan Documents.

 

7.2

Fees at Closing: Borrower shall have paid at the time of execution of this
Agreement (the "Closing"), or shall at Closing authorize the payment by direct
charge to the Borrower's account with the Bank (subject to any credit for
payments made to the Bank prior to Closing), the following:




(a)

Closing Fee - N/A;




(b)

Collateral Management Fee - N/A;




(c)

the Bank's attorney's fee and disbursements, including fees for all searches,
certificates and   filings.





43










--------------------------------------------------------------------------------



















7.3

Officer Certification: By execution of this Agreement, the officer or manager
signing this Agreement on behalf of Borrower certifies to the Bank as follows as
of the date of this Agreement:




a.  there has not occurred any material adverse change in the operations and
condition (financial or otherwise) of Borrower since the date of the last
financial statement provided by such party to the Bank;




    

b. all warranties and representations contained in this Agreement are true and
correct in all respects on the date of this Agreement; and




c. all requirements on the part of Borrower under the Loan Documents as of the
Closing Date have been satisfied.




7.4

Waiver of Rights:  By executing any of the Loan Documents, or by making Advances
hereunder, Bank does not thereby waive a breach of any warranty or
representation made by Borrower hereunder or under any agreement, document, or
instrument delivered to Bank or otherwise referred to herein, and any claims and
rights of Bank resulting from any breach or misrepresentation by Borrower are
specifically reserved by Bank.




7.5

Post-Closing Requirements: In addition to the ongoing requirements of the Loan
Documents, the following post-Closing actions shall be taken:




(a)  Borrower shall establish the Minimum Deposit required under this Agreement;




(b)   The Bank shall charge Borrower's account for the unpaid cost of any field
examination and appraisal.




SECTION 8. DEFAULT AND REMEDIES




8.1

Events of Default.  Any one or more of the following events shall constitute an
Event of Default hereunder:




(a)

Any representation, warranty or statement made by or on behalf of Borrower, or
in any report, certificate, financial statement or other instrument furnished to
the Bank in connection with the Loan Documents shall prove to be inaccurate,
false or misleading in any material respect as of the date with respect to which
it was made or deemed to be made;




(b)

Borrower shall have failed to make any payment under the Loan Documents when
due;








44










--------------------------------------------------------------------------------
















(c)

The Borrower shall have failed to duly observe or perform any covenant,
condition or agreement on the part of the Borrower to be observed or performed
pursuant to the terms of the Loan Documents;

 

(d)

Borrower shall have applied for or consented to the appointment of a custodian,
receiver, fiscal agent, trustee or liquidator of all or a substantial part of
its assets; shall have made an arrangement with, or an assignment for the
benefit of, its creditors; shall have filed a voluntary petition in bankruptcy,
or sought dissolution or reorganization under any law; or shall have filed an
answer admitting the material allegations of a bankruptcy or reorganization
petition;     




(e)

Borrower shall have a custodian, receiver, fiscal agent, trustee or liquidator
appointed without its consent for all or a substantial part of its assets; shall
have an involuntary petition filed against it in bankruptcy for dissolution or
reorganization; or shall have been adjudicated a bankrupt or had a plan of
reorganization submitted by any creditor or committee approved; provided,
however, that such Event of Default shall be subject to cure by Borrower within
thirty (30) days of the occurrence of such Event of Default if any such
appointment, petition, adjudication or submission is terminated,  dismissed, or
withdrawn;




(f)

Borrower shall have transferred or caused the transfer of title to all or any
substantial part of its assets other than in the ordinary course of its business
for any reason without the prior written consent of the Bank, or if Borrower
shall have transferred or cause to be transferred all or any part of any
property constituting Collateral or in which the Bank has been given an interest
under the Loan Documents;




(g)

A writ of execution or attachment or any similar process shall be issued or
levied against all or any part of or interest in any of the properties or assets
of Borrower or any judgment involving monetary damages shall be entered against
Borrower which shall become a Lien on Borrower's properties or assets or any
portion thereof or interest therein, and within thirty (30) days (i) an appeal
is not taken and actively prosecuted, or (ii) any judgment involving monetary
damages aggregating to more than $25,000.00 shall not have been released,
bonded, satisfied, vacated or stayed;




(h)

Seizure or foreclosure of any of the properties or assets of Borrower pursuant
to process of law or by reason of legal self-help involving monetary damages
aggregating more than $25,000.00; provided, however, that such Event of Default
shall be subject to cure by Borrower within thirty (30) days of the occurrence
of such Event of Default if any such seizure or foreclosure is terminated,
dismissed, or withdrawn;




(i)

Borrower granting a security interest or Lien in any of the Collateral or any
other property in which the Bank has been given an interest without the prior
written consent of the Bank in its sole and absolute discretion;








45










--------------------------------------------------------------------------------
















(j)

If an Event of Default as defined by the terms of any of the Loan Documents
shall have occurred and shall continue beyond any applicable cure period;




(k)

If Borrower dissolves, liquidates or ceases operations; if a Change of Control
occurs; if there shall occur any merger or consolidation of or with Borrower, or
any sale of all or substantially all of the property or assets of Borrower; or
if Andrew Gordon or David Gordon dies;




(l)

If Borrower shall not be paying its debts as they become due in the ordinary
course of business; admits its inability to pay its debts as they become due;
becomes insolvent, however otherwise evidenced; or if Borrower ceases to conduct
business in the ordinary course;




(m)

If, in the reasonable opinion of the Bank, the value of the Collateral is
insufficient in relation to the Obligations; provided, however, that such Event
of Default shall be subject to cure by the Borrower to the satisfaction of the
Bank within ten (10) days of notice from the Bank of the occurrence of such
Event of Default;







(n)

If the Bank shall not be satisfied, in its reasonable discretion, with any
material matters reflected in any financial reporting documents required to be
furnished to the Bank by Borrower;




(o)

If any Material Adverse Effect has occurred, or if or Material Default With
Third Party has occurred, or if, in the reasonable opinion of the Bank, the Bank
concludes that the ability of Borrower to fully perform under the Loan Documents
is impaired;;  




(p)

If there shall occur any default by Borrower under any of the other Loan
Documents or under any other instrument, document or agreement executed by
Borrower in favor of the Bank at any time, now existing or hereafter arising, or
if there shall occur a default in any debt or other obligation owed to the Bank
by Borrower now existing or hereafter arising, whether or not such instrument,
document, agreement, debt or other obligation arose from the Loan Documents.    




The occurrence of an Event of Default under this Agreement and the continuance
thereof beyond any permitted cure period shall also constitute a default under
each of the Loan Documents and under any other instrument, document or agreement
executed at any time by Borrower in favor of the Bank, whether or not such other
instrument, document or agreement is related to the Loan Documents, and whether
or not cross-default language appears in any of the other Loan Documents or in
any such other instrument, document or agreement.




8.2

Remedies.  Upon the occurrence of a Default, the Bank may take one or more of
the following remedial steps:





46










--------------------------------------------------------------------------------



















(a)

Declare the entire unpaid principal balance together with all accrued and unpaid
interest, charges and expenses under the Loan Documents to be due and payable
forthwith, whereupon the Loan Documents shall become forthwith due and payable
as to principal, interest, charges and expenses and all other sums due
thereunder, without presentment, demand, protest, or other notice of any kind,
all of which are hereby expressly waived, anything contained herein or in the
Loan Documents or any note to the contrary notwithstanding;




(b)

The Bank shall be authorized to collect interest on any overdue principal,
interest and other sums owing under the Loan Documents at the highest rate set
forth in the Loan Documents or at the Default Rate, at the option of the Bank;




(c)

Take any action at law or in equity to collect the payments then due and
thereafter to become due under the Loan Documents or to enforce performance and
observance of any obligation, agreement or covenant of Borrower under the Loan
Documents;




(d)

Exercise any and all rights and remedies of a creditor under the Uniform
Commercial Code or other applicable law;




(e)

Take such action and institute such proceedings as are authorized by or
permitted under the Loan Documents;




(f)

Immediately and without prior notice to Borrower or any other party, and without
other acts, set-off against any deposit account maintained with the Bank by
Borrower any of the Obligations owed to the Bank, and such right of set-off
shall be deemed to have been exercised immediately upon the occurrence of any
Event of Default, even though the actual book entries may be at some time
subsequent thereto;




(g)

Hold as security for the payment of all Obligations any other property
heretofore or hereafter delivered into the custody, control or possession of the
Bank for any reason or purpose whatsoever by any person liable for the payment
of the Obligations to the Bank;




(h)

Enter upon the premises of Debtor where any property in which the Bank has an
interest is located, without any obligation to pay rent to Debtor or others, and
remove such property therefrom, it being the obligation of Debtor to assemble
and make available such property for removal by the Bank;




    

(i)

Foreclose upon any property pledged, assigned, mortgaged, hypothecated, or
otherwise made subject to a security interest or Lien in favor of the Bank;








47










--------------------------------------------------------------------------------
















(j)

Sell all or part of any of the assets of Borrower in which the Bank has a
security interest at public or private sale, with such notice, if any, as may be
required by law, all such notice being hereby waived to the extent permitted by
law;




(k)

Borrower shall be deemed to have waived presentment, demand, protest or any
notice of any kind in connection with this Agreement or any Collateral, all
rights to seek from any court any bond or security prior to the exercise by the
Bank of any remedy described herein, the benefit of all valuation, appraisement
and exemption laws, and all rights to demand or to have any marshaling of assets
upon any power of sale granted herein or pursuant to judicial proceedings or
upon any foreclosure or any enforcement of this Agreement;    




(l)

Bank shall be deemed constituted and appointed as true and lawful
attorney-in-fact of Borrower with full power to do any and all things necessary
to exercise Bank's rights and remedies as fully and effectually as Borrower
might or could do without Bank being liable for any acts or omissions or for any
error of judgment or mistake of fact or law in its capacity as such
attorney-in-fact; this power of attorney is coupled with an interest and shall
be irrevocable so long as a Default has occurred, and any Obligation remains
outstanding;  




(m)

Upon the institution of any action by the Bank, the Bank shall be entitled to
the appointment of a receiver for the assets and business of Borrower;




(n)

Anything to the contrary notwithstanding, the Bank shall be entitled to retain
all sums paid by or on behalf of Borrower pursuant to the terms of this
Agreement and any other agreement, document, or instrument executed in
connection herewith despite the filing of any insolvency proceeding under
federal or state law, it being acknowledged by Borrower that all such payments
made to the Bank did not constitute a preference, was given in exchange for
contemporaneous value, permitted Borrower to continue to operate, did not favor
the Bank over other creditors, and resulted in Borrower obtaining substantial
value and benefits.




8.3

In addition to the above remedies, if a Default under this Agreement has
occurred, the Bank shall have the right and remedy, without posting bonds or
other security, to have any provision of the Loan Documents specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such Default will cause irreparable injury to the Bank and that
money damages will not provide an adequate remedy thereto.




8.4

No remedy herein conferred or reserved to the Bank is intended to be exclusive
of any other available remedy or remedies, but each and every such remedy shall
be cumulative and shall be in addition to every other remedy given under the
Loan Documents or now or hereafter existing at law or in equity or by statute.
 No delay or omission to exercise any right or power accruing upon any default
shall impair any such right or power or shall be construed to be a waiver
thereof, but any such right and power





48










--------------------------------------------------------------------------------
















may be exercised from time to time and as often as may be deemed expedient. In
order to entitle the Bank to exercise any remedy reserved to it, it shall not be
necessary to give notice, other than such notice as may be expressly required in
the Loan Documents.




8.5

Prior to Default, all payments shall be applied first to the payment of all
fees, expenses and other amounts due to the Bank (excluding principal and
interest), then to accrued interest, and the balance on account of outstanding
principal. After Default, the Bank shall be authorized in its sole and absolute
discretion to apply all proceeds received from the sale or other disposition of
any property or Collateral, from Borrower, or from any other source, in the
following order of priority:




(1)

First, to payment of all reasonable fees, costs and expenses (including
reasonable attorneys' fees and expenses) incurred in connection with the Bank's
pursuit of remedies authorized under the Loan Documents;




(2)

Next, to the payment in full of accrued and unpaid interest, charges, expenses,
unpaid principal and other sums under the Loan Documents in any order determined
by the Bank;




(3)

Next, to any outstanding interest and principal of any Obligation of the
Borrower to the Bank not arising from the Loan Documents; and




(4)

Next, the balance, if any, of such proceeds to the Borrower or as a court of
competent jurisdiction may otherwise direct.




8.6

In the event Borrower should default under any of the provisions of this
Agreement or the other Loan Documents, and the Bank shall require and employ
attorneys or incur other expenses for the collection of payments due or to
become due or for the enforcement or performance or observance of any obligation
or agreement on the part of Borrower therein contained, Borrower agrees that it
will on demand therefor pay to the Bank the reasonable fees and disbursements of
such attorneys and such other reasonable expenses so incurred by the Bank.




SECTION 9. MISCELLANEOUS




9.1

Notices under this Agreement shall be directed to the address set forth in this
Agreement, or such other address as shall be furnished to the other party by
notice (hereafter, the "notice address"). Notices under this Agreement shall be
effected in one or more of the following manners: (i) personal delivery to the
notice address, effective on delivery; (ii) mailing by certified or registered
mail, return receipt requested, by the U.S. Postal Service to the notice
address, effective on the second business day after the day on which mailed;
(iii) delivery by recognized overnight delivery service to the notice address,
effective on the second day after given to the delivery service by the sender.








49










--------------------------------------------------------------------------------
















9.2

All covenants, agreements, representations and warranties made herein shall
continue in full force and effect so long as any part of the Obligations is
outstanding.  Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the successors, assigns, heirs,
executors, administrators and representatives of such party; and all covenants,
promises and agreements by or on behalf of Borrower which are contained in this
Agreement shall bind the successors, assigns, heirs, executors, administrators,
and representatives of each, and shall inure to the benefit of the successors
and assigns of the Bank.




9.3

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applied to contracts to be performed wholly within the
State of New York (and excluding the laws applicable to conflicts or choice of
law). Any judicial proceeding brought by Borrower with respect to any of the
Obligations, this Agreement, the other Loan Documents or any related agreement
shall be brought in any state or federal court of competent jurisdiction located
in the City of New York, New York County, State of New York, and, by execution
and delivery of this Agreement, Borrower accepts for itself and in connection
with its properties, generally and unconditionally, the exclusive jurisdiction
of the aforesaid courts, and irrevocably agrees to be bound by any judgment
rendered thereby in connection with this Agreement. Service of process of any
such proceeding may be made upon the Borrower by mail at the address set forth
in this Agreement for such party. Nothing herein shall affect the right to serve
process in any manner permitted by law or shall limit the right of the Bank to
bring any proceeding against the Borrower or other party in the courts of any
other venue or jurisdiction, foreign or domestic, including, but not limited to,
actions or proceedings to enforce any award or judgment, exercise any rights
against Borrower or other party, or exercise any rights against any security or
property of such parties. Borrower waives any objection to jurisdiction and
venue of any action instituted hereunder and shall not assert any defense based
on lack of jurisdiction or venue or based upon forum non conveniens.  Each
Borrower waives the right to remove any judicial proceeding brought against such
Borrower in any state court to any federal court.  




9.4

This Agreement is intended by the parties as the final, complete and exclusive
statement of the transactions evidenced by this Agreement. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by this Agreement, and no party is relying
on any promise, agreement or understanding not set forth in this Agreement. No
modification, amendment or waiver of any provision of this Agreement, nor
consent to any departure by Borrower from the terms hereof, shall in any event
be effective unless the same shall be in writing and signed by the party
granting such modification, amendment or waiver, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on Borrower in any case shall entitle Borrower to
any other or further notice or demand in the same circumstances.




9.5

Neither any failure nor any delay on the part of the Bank in exercising any
right, power or privilege under the Loan Documents shall operate as a waiver
thereof, nor





50










--------------------------------------------------------------------------------
















shall a single or partial exercise thereof preclude any other or further
exercise of any other right, power or privilege.




9.6

Bank shall have the unrestricted right at any time or from time to time, and
without Borrower's consent, to assign all or any portion of its rights and
obligations hereunder to one or more banks or other financial institutions
(each, an "Assignee"), and Borrower agrees that it shall execute, or cause to be
executed, such documents, including without limitation, amendments to this
Agreement and to any other documents, instruments and agreements executed in
connection herewith as Bank shall deem necessary to effect the foregoing. In
addition, at the request of Bank and any such Assignee, Borrower shall issue one
or more new promissory notes, as applicable, to any such Assignee and, if Bank
has retained any of its rights and obligations hereunder following such
assignment, to Bank which new promissory notes shall be issued in replacement
of, but not in discharge of, the liability evidenced by the promissory note held
by Bank prior to such assignment and shall reflect the amount of the respective
commitments and loans held by such Assignee and Bank after giving effect to such
assignment. Upon the execution and delivery of appropriate assignment
documentation, amendments and any other documentation required by Bank in
connection with such assignment, and the payment by Assignee of the purchase
price agreed to by Bank, and such Assignee, such Assignee shall be a party to
this Agreement and shall have all of the rights and obligations of Bank
hereunder (and under any and all other guaranties, documents, instruments and
agreements executed in connection herewith) to the extent that such rights and
obligations have been assigned by Bank pursuant to the assignment documentation
between Bank and such Assignee, and Bank shall be released from its obligations
hereunder and thereunder to a corresponding extent. Borrower may furnish any
information concerning Borrower in its possession from time to time to
prospective Assignees, provided that Bank shall require any such prospective
Assignees to agree in writing to maintain the confidentiality of such
information. The Loan Documents may be assigned by the Bank to any division,
Affiliate or Subsidiary of the Bank or to any successor or assign of the Bank,
and the Bank may offer participations in the Loan Documents, without any notice
to or consent from Borrower. There shall be no assignment of the Loan Documents,
or the rights arising therefrom, by Borrower.




9.7

Borrower agrees that it will, from time to time, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such supplements
hereto and such further documents and instruments as may reasonably be required
for carrying out the intention of or facilitating the performance of this
Agreement or as requested by the Bank to perfect or preserve any interests or
Liens granted to it pursuant to the Loan Documents, and to pay the cost thereof
by check or bank account debit after the execution of the within Agreement. The
Bank is hereby expressly permitted by the Borrower to refer to the Borrower and
this financing transaction in connection with any marketing material undertaken
by the Bank.




9.8

Borrower agrees to pay, reimburse, indemnify and hold harmless, the Bank, its
directors, officers, employees, agents and representatives from and against any
and all actions, costs, damages, disbursements, expenses (including reasonable
attorneys' fees),





51










--------------------------------------------------------------------------------
















judgments, liabilities, losses, obligations, penalties and suits of any kind or
nature whatsoever with respect to: (i) the administration, enforcement,
interpretation, amendment, modification, waiver or consent of any of the Loan
Documents; (ii) the exercise of any right or remedy granted in any of the Loan
Documents, the collection or enforcement of any of the Obligations and the proof
or allowability of any claim arising under any of the Loan Documents, whether in
any bankruptcy or receivership proceeding or otherwise; and (iii) any claim of
third parties, and the prosecution or defense thereof, arising out of or in any
way connected with any of the Loan Documents or any Collateral.




9.9  

BORROWER AND BANK MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF BANK RELATING TO THE ADMINISTRATION OF THE LOAN OR
ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, BORROWER HEREBY WAIVES
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. BORROWER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR BANK TO ENTER INTO THIS AGREEMENT AND MAKE
ANY LOAN.




9.10

If, at any time, the rate of interest, together with all amounts which
constitute interest and which are reserved, charged or taken by Bank as
compensation for fees, services or expenses incidental to the making,
negotiating or collection of the loan evidenced hereby, shall be deemed by any
competent court of law, governmental agency or tribunal to exceed the maximum
rate of interest permitted to be charged by Bank to Borrower under applicable
law, then, during such time as such rate of interest would be deemed excessive,
that portion of each sum paid attributable to that portion of such interest rate
that exceeds the maximum rate of interest so permitted shall be deemed a
voluntary prepayment of principal. As used herein, the term "applicable law"
shall mean the law in effect as of the date hereof provided, however, that in
the event there is a change in the law which results in a higher permissible
rate of interest, then this Agreement shall be governed by such new law as of
its effective date.








52










--------------------------------------------------------------------------------
















9.11

No portion of the proceeds of any loan shall be used, in whole or in part, for
the purpose of purchasing or carrying any "margin stock" as such term is defined
in Regulation U of the Board of Governors of the Federal Reserve System.




9.12  

Upon receipt of an affidavit of an officer of Bank as to the loss, theft,
destruction or mutilation of any Note, agreement or any other security document
which is not of public record, and in the case of any such loss, theft,
destruction or mutilation, upon cancellation of such Note or other agreement or
security document, Borrower will issue, in lieu thereof a replacement note,
agreement or other security document in the same principal amount thereof and
otherwise of like tenor.








53










--------------------------------------------------------------------------------
















9.13

The parties hereto warrant and represent that they have been represented by, and
have consulted with, counsel of their own choosing; that they have been
counseled as to their rights and remedies; that they have utilized such counsel
to negotiate this Agreement; and that each party enters into this Agreement and
all agreements, documents and instruments executed in connection herewith
voluntarily and without duress of any kind. The parties acknowledge and agree
that they and their respective counsel have reviewed and had an opportunity to
make changes to this Agreement and that the normal rule of construction, whereby
ambiguities are construed against the drafting party, shall be inapplicable to
the Loan Documents.  




9.14  

This Agreement is solely for the benefit of the parties hereto and their
respective successors and assigns, and no other person shall have any right,
benefit, priority or interest in, under or because of the existence of, this
Agreement.




9.15

The section headings contained herein are for reference purposes only and shall
not in any way affect the meaning or interpretation of this Agreement.




9.16

References to "Borrower" throughout this Agreement includes each and every
Borrower, and all liability of all such parties to the Bank shall be deemed
joint and several unless otherwise expressly set forth to the contrary.
 References to the singular or plural, or to the masculine, feminine, or neuter,
shall be deemed to include the other where appropriate.   




9.17

In the event any provision of this Agreement or the other Loan Documents shall
be held invalid or unenforceable by any court of competent jurisdiction, such
holding shall not invalidate or render unenforceable any other provision hereof
or thereof.




9.18

This Agreement may be signed in any number of counterparts with the same effect
as if the signatures thereto and hereto were upon the same instrument.




9.19  

This Agreement shall become effective upon the date set forth on page 1
President hereof.











54










--------------------------------------------------------------------------------
















IN WITNESS WHEREOF, the parties hereto have duly executed this agreement under
seal as of the day and year first above written.




WITNESS OR ATTEST:




Borrower:

 

 

         

COFFEE HOLDING CO., INC.

 

 

 

  

By:

/s/ David Gordon

By:  

/s/ Andrew Gordon

 

David Gordon

 

Andrew Gordon

 

Secretary

 

President







Bank:

 

 

         

STERLING NATIONAL BANK

 

 

 

  

By:

/s/ Kenneth G. Poller

By:  

/s/ Murray R. Markowitz

 

Kenneth G. Poller

 

Murray R. Markowitz

 

 

 

First Vice President








55








